Exhibit 10.20

STANDARD FORM OF LOFT LEASE

The Real Estate Board of New York

AGREEMENT OF LEASE, made as of this 15thday of March in the year 2007, between

11 West 19th Associates LLC c/o Kaufman Management Co. 450 7th Avenue, New York,
NY 10123 party of the first part, hereinafter referred to as OWNER, and Epsilon
Data Management LLC with offices at 601 Edgewater Dr., Mailstop 5/406 party of
the second part, hereinafter referred to as TENANT, Wakefield, MA 01880.

WITNESSETH: Owner hereby leases to Tenant and Tenant hereby hires from Owner the
entire 9th and entire 10l1 floors (the “premises” or the “demised premises”) in
the building known as 11 West 19th Street New York, NY in the Borough of
Manhattan, City of New York, for the term of Eleven (11) years (or until such
term shall sooner cease and expire as hereinafter provided) to commence on the
Commencement Date, herein defined, and to end on January 31, 2018 (the
“Expiration Date”), and both dates inclusive, at the annual base rental rate as
set forth in Article 41 of rider made part of this lease, which Tenant agrees to
pay in lawful money of the United States which shall be legal tender in payment
of all debts and dues, public and private, at the time of payment, in equal
monthly installments in advance on the first day of each month during said term,
at the office of Owner or such other place as Owner may designate, without any
setoff or deduction whatsoever, except as set forth herein. Tenant shall pay the
first (1st) monthly installment of annual lease rent on the execution hereof. A
portion of the building which includes the demised premises is also known as 16
West 20th Street and Tenant shall have right, vis a vis Owner, to use 16 West
20th Street as its address.

The parties hereto, for themselves, their heirs, distributes, executors,
administrators, legal representative, successors and assigns, hereby covenant as
follows:

Rent: 1. Tenant shall pay the rent as above and as hereinafter provided.

Occupancy: 2. Tenant shall use and occupy the demised premises for general
office use.

provided such use is in accordance with the certificate of occupancy for the
building, if any, and for no other purpose.



--------------------------------------------------------------------------------

Alterations:

3. Tenant shall make no changes in or to the demised premises of any nature
without Owner’s prior written consent. Subject to obtaining the prior written
consent of Owner and to the provisions of this article, which consent shall not
be unreasonably withheld, delayed or conditioned. Tenant, at Tenant’s expense,
may make alterations, installations, additions or improvements which are
nonstructural and which do not affect utility services or plumbing and
electrical lines, in or to the interior of the demised premises using
contractors or mechanics first reasonably approved in each instance by Owner.
Tenant shall, at its expense, before making any alterations, additions,
installations or improvements obtain all permits, approvals and certificates
required by any governmental or quasi-governmental bodies and (upon completion)
certificates of final approval thereof, and shall deliver promptly duplicates of
all such permits, approvals and certificates to Owner. Tenant agrees to carry,
and will cause Tenant’s contractors and subcontractors to carry, such worker’s
compensation, commercial general liability, personal and property damage
insurance as Owner may reasonably require. If any mechanic’s lien is filed
against the demised premises, or the building of which the same forms a part,
for work claimed to have been done for, or materials furnished to, Tenant,
whether or not done pursuant to this article, the same shall be discharged by
Tenant within thirty (30) days after notice to Tenant, at Tenant’s expense, by
payment or filing a bond as permitted by law. All fixtures and all paneling,
partitions, railings and like installations installed in the demised premises at
any time, either by Tenant or by Owner on Tenant’s behalf, shall, upon
installation, become the property of Owner and shall remain upon and be
surrendered with the demised premises unless Owner, by notice to Tenant no later
than one hundred (100) days prior to the date fixed as the termination of this
lease, elects to relinquish Owner’s right thereto and to have them removed by
Tenant, in which event the same shall be removed from the demised premises by
Tenant prior to the expiration of the lease, at Tenant’s expense except that
Tenant shall have no obligation to remove the same unless they (a) are not
generally usable by other office tenants and (b) Owner so indicates to Tenant in
writing at the time Owner approves the plans for the installation thereof.
Nothing in this article shall be construed to give Owner title to, or to prevent
Tenant’s removal of, trade fixtures, moveable office furniture and equipment,
but upon removal of same from the demised premises, or upon removal of other
installations as may be required by Owner, Tenant shall immediately, and at its
expense, repair and restore the demised premises to the condition existing prior
to any such installations (normal wear and tear excepted), and repair any damage
to the demised premises or the building due to such removal. All property
permitted or required to be removed by Tenant at the end of the term remaining
in the demised premises after Tenant’s removal shall be deemed abandoned and
may, at the election of Owner, either be retained as Owner’s property or removed
from the demised premises by Owner, at Tenant’s expense.

Repairs:

4. Owner shall keep in good repair and condition the exterior of and the public
portions of the building and property on which it is located including, without
limitation, roofs and exterior windows (except those forming part of the 20th
Street elevator lobby), all structural elements, and all building plumbing,
heating and life safety systems, and shall keep all sidewalks free of snow and
ice. Owner’s obligations hereunder and under Article 31 shall be provided in a
manner consistent with comparable office

 

2



--------------------------------------------------------------------------------

buildings in the area. Tenant shall, throughout the term of this lease, take
good care of the demised premises including the bathrooms and lavatory
facilities (if the demised premises encompass the entire floor of the building),
the interior windows and window frames and the exterior windows forming a part
of the 20th Street elevator lobby, and the fixtures and appurtenances therein,
and at Tenant’s sole cost and expense promptly make all repairs thereto and to
the building, whether structural or non-structural in nature, caused by, or
resulting from, the carelessness, omission, neglect or improper conduct of
Tenant, Tenant’s servants, employees, invitees, or licensees, and whether or not
arising from Tenant’s conduct or omission, when required by other provisions of
this lease, including article 6. Tenant shall also repair all damage to the
building and the demised premises caused by the moving of Tenant’s fixtures,
furniture or equipment. All the aforesaid repairs shall be of quality or class
equal to the original work or construction. If Tenant fails, after fifteen
(15) days notice, to proceed with due diligence to make repairs required to be
made by Tenant, the same may be made by Owner at the expense of Tenant, and the
expenses thereof incurred by Owner shall be collectible, as additional rent,
after rendition of a bill or statement therefore. If the demised premises be or
become infested with vermin, Tenant shall, at its expense, cause the same to be
exterminated. Tenant shall give Owner prompt notice of any defective condition
in any plumbing, heating system or electrical lines located in the demised
premises and following such notice, Owner shall remedy the condition with due
diligence, but at the expense of Tenant if repairs are necessitated by damage or
injury attributable to Tenant, Tenant’s servants, agents, employees, invitees or
licensees as aforesaid. Except as specifically provided in Article 9 or
elsewhere in this lease, there shall be no allowance to Tenant for a diminution
of rental value and no liability on the part of Owner by reason of
inconvenience, annoyance or injury to business arising from Owner, Tenant or
others making or failing to make any repairs alterations, additions or
improvements in or to any portion of the building or the demised premises, or in
and to the fixtures, appurtenances or equipment thereof. It is specifically
agreed that Tenant shall not be entitled to any setoff or reduction of rent by
reason of any failure of Owner to comply with the covenants of this or any other
article of this lease except as otherwise provided herein. Tenant agrees,
subject to the foregoing sentence, that Tenant’s sole remedy at law in such
instance will be by way of an action for damages for breach of contract. The
provisions of this Article 4 with respect to the making of repairs shall not
apply in the case of fire or other casualty with regard to which Article 9
hereof shall apply.

Window Cleaning:

5. Tenant will not clean nor require, permit, suffer or allow any window in the
demised premises to be cleaned from the outside in violation of Section 202 of
the New York Sate Labor Law or any other applicable law, or of the Rules of the
Board of Standards and Appeals, or of any other Board or body having or
asserting jurisdiction.

Requirements of Law, Fire Insurance, Floor Loads:

6. Prior to the commencement of the lease term, if Tenant is then in possession,
and at all times thereafter, Tenant shall at Tenant’s sole cost and expense,
promptly comply with all present and future laws, orders and regulations of all
state, federal, municipal and local governments, departments, commissions and
boards and any direction of any public officer pursuant to

 

3



--------------------------------------------------------------------------------

law, and all orders, rules and regulations to the Insurance Services Office, or
any similar body which shall impose any violation, order or duty upon Owner or
Tenant with respect to the demised premises, whether or not arising out of
Tenant’s use or manner of use thereof, or, with respect to the building, if
arising out of Tenant’s particular use or manner of use of the demised premises
of the building (including the use permitted under the lease). Except as
provided in Article 30 hereof, nothing herein shall require Tenant to make
structural repairs or alterations unless Tenant has, by its particular manner of
use of the demised premises or method of operation therein, violated any such
laws, ordinances, orders, rules, regulations or requirements with respect
thereto. Tenant shall not do or permit any act or thing be done in or to the
demised premises which is contrary to law, or which will invalidate or be in
conflict with public liability, fire or other policies of insurance at any time
carried by or for the benefit of Owner, or which shall or might subject Owner to
any liability or responsibility to any person, or for property damage. Tenant
shall not keep anything in the demised premises except as now or hereafter
permitted by the Fire Department, Board of Fire Underwriters, Fire Insurance
Rating Organization and other authority having jurisdiction, and then only in
such manner and such quantity so as not to increase the rate for fire insurance
applicable to the building, nor use this demised premises in a manner which will
increase the insurance rate for the building or any property located therein
over that in effect prior to the commencement of Tenant’s occupancy. If by
reason of failure to comply with the foregoing the fire insurance rate shall, at
the beginning of this lease or at any time thereafter, be higher than it
otherwise would be, then Tenant shall reimburse Owner, as additional rent
hereunder for that portion of all fire insurance premiums thereafter paid by
Owner which, shall have been charged because of such failure by Tenant. In any
action or proceeding wherein Owner and Tenant are parties, a schedule or
“make-up” or rate for the building or demised premises issued by a body making
fire insurance rates applicable to said premises shall be conclusive evidence of
the facts therein stated and of the several items and charges in the fire
insurance rates then applicable to said premises. Tenant shall not place a load
upon any floor of the demised premises exceeding the floor load per square foot
area which it was designed to carry and which is allowed by law. Owner reserves
the right to reasonably prescribe the weight and position of all safes, business
machines and mechanical equipment. Such installations shall be placed and
maintained by Tenant, at Tenant’s expense, in settings sufficient, in Owner’s
reasonable judgment, to absorb and prevent vibration, noise and annoyance.

Subordination:

7. This lease is subject and subordinate to all ground or underlying leases and
to all mortgages which may now or hereafter affect such leases or the real
property of which the demised premises are a part, and to all renewals,
modifications, consolidations, replacements and- extensions of any such
underlying leases and mortgages. This clause shall be self-operative and no
further instrument or subordination shall be required by any ground or
underlying lessor or by any mortgagee, affecting any lease or the real property
of which the demised premises are a part. In confirmation of such subordination,
Tenant shall from time to time execute promptly any certificate that Owner may
request.

 

4



--------------------------------------------------------------------------------

Tenant’s Liability Insurance Property Loss, Damages, Indemnity:

8. Owner or its agents shall not be liable for any damage to property of Tenant
or of others entrusted to employees of the building, nor for loss of, or damage
to, any property of Tenant by theft or otherwise, nor for any injury or damage
to persons or property resulting from any cause of whatsoever nature, unless
caused by, or due to, the negligence or willful acts of Owner, its agents,
servants or employees; Owner or its agents, shall not be liable for any damage
caused by other tenants or persons in, upon or about said building or caused by
operations in connection of any private, public or quasi public work. If at any
time any windows of the demised premises are temporarily closed, darkened or
bricked up (or permanently closed, darkened or bricked up, if required by law)
for any reason whatsoever including, but not limited to, Owner’s own acts, Owner
shall not be liable for any damage Tenant may sustain thereby, and Tenant shall
not be entitled to any compensation therefore nor abatement or diminution of
rent, nor shall the same release Tenant from its obligations hereunder nor
constitute an eviction. Tenant shall indemnify and save harmless Owner against
and from all liabilities, obligations, damages, penalties, claims, costs and
expenses for which Owner shall not be reimbursed by insurance, including
reasonable attorney’s fees, paid, suffered or incurred as a result of any breach
by Tenant, Tenant’s agents, contractors, employees, invitees, or licensees, of
any covenant or condition of this lease, or the carelessness, negligence or
improper conduct of Tenant, Tenant’s agents, contractors, employees, invitees or
licensees. Tenant’s liability under this lease extends to the acts and omissions
of any subtenant, and any agent, contractor, employee, invitee or licensee of
any subtenant. In case any action or proceeding is brought against Owner by
reason of any such claim, Tenant, upon written notice from Owner, will, at
Tenant’s expense, resist or defend such action or proceeding by counsel approved
by Owner in writing, such approval not to be unreasonably withheld.

Destruction, Fire and Other Casualty:

9. (a) If the demised premises or any part thereof shall be damaged by fire or
other casualty, Tenant shall give immediate notice thereof to Owner and this
lease shall continue in full force and effect except as hereinafter set forth,
(b) If the demised premises are partially damaged or rendered partially unusable
by fire or other casualty, the damages thereto shall be repaired by, and at the
expense of, Owner, and the rent and other items of additional rent, until such
repair shall be substantially completed, shall be apportioned from the day
following the casualty according to the part of the demised premises which is
usable, (c) If the demised premises are totally damaged or rendered wholly
unusable by fire or other casualty, then the rent and other items of additional
rent as hereinafter expressly provided shall be proportionately paid up to the
time of the casualty and thenceforth shall cease until the date when the demised
premises shall have been repaired and restored by Owner (or sooner reoccupied in
part by Tenant then rent shall be apportioned as provided in subsection
(b) above), subject to Owner’s right to elect not to restore the same as
hereinafter provided, (d) If the demised premises are rendered wholly unusable
or (whether or not the demised premises are damaged in whole or in part) if the
building shall be so damaged that Owner shall decide to demolish it or to
rebuild it, then, in any of such events, Owner may elect to terminate this lease
by written notice to Tenant, given within ninety (90) days after such fire or
casualty, or thirty (30) days after adjustment of the insurance claim for such
fire or casualty, whichever is sooner, specifying a date for the expiration of
the lease, which date shall not be more than sixty (60) days after the giving of
such notice, and

 

5



--------------------------------------------------------------------------------

upon the date specified in such notice the term of this lease shall expire as
fully and completely as if such date were the date set forth above for the
termination of this lease, and Tenant shall forthwith quit, surrender and.
vacate the demised premises without prejudice however, to Owner’s rights and
remedies against Tenant under the lease provisions in effect prior to such
termination, and any rent owing shall be paid up to such date, and any payments
of rent made by Tenant which were on account of any period subsequent to such
date shall be returned to Tenant. Unless Owner shall serve a termination notice
as provided for herein, Owner shall make the repairs and restorations under the
conditions of (b) and (c) hereof, with all reasonable expedition, subject to
delays due to adjustment of insurance claims, labor troubles and causes beyond
Owner’s control. After any such casualty, Tenant shall cooperate with Owner’s
restoration by removing from the demised premises as promptly as reasonably
possible, all of Tenant’s salvageable inventory and movable equipment,
furniture, and other property. Tenant’s liability for rent shall resume five
(5) days after written notice from Owner that the demised premises are
substantially ready for Tenant’s occupancy, (e) Nothing contained hereinabove
shall relieve Tenant from liability that may exist as a result of damage from
fire or other casualty. Notwithstanding anything contained to the contrary in
subdivisions (a) through (e) hereof, including Owner’s obligation to restore
under subparagraph (b) above, each party shall look first to any insurance in
its favor before making any claim against the other party for recovery for loss
or damage resulting from fire or other casualty, and to the extent that such
insurance is in force and collectible, and to the extent permitted by law, Owner
and Tenant each hereby releases and waives all right of recovery with respect to
subparagraphs (b), (d) and (e) above, against the other or any one claiming
through or under each of them by way of subrogation or otherwise. The release
and waiver herein referred to shall be deemed to include any loss or damage to
the demised premises and/or to any personal property, equipment, trade fixtures,
goods and merchandise located therein. The foregoing release and waiver shall be
in force only if both releasors’ insurance policies contain a clause providing
that such a release or waiver shall not invalidate the insurance. If, and to the
extent, that such waiver can be obtained only by the payment of additional
premiums, then the party benefiting from the waiver shall pay such premium
within ten (10) days after written demand or shall be deemed to have agreed that
the party obtaining insurance coverage shall be free of any further obligation
under the provisions hereof with respect to waiver of subrogation. Tenant
acknowledges that Owner will not carry insurance on Tenant’s furniture and/or
furnishings or any fixtures or equipment, improvements, or appurtenances
removable by Tenant, and agrees that Owner will not be obligated to repair any
damage thereto or replace the same, (f) Tenant hereby waives the provisions of
Section 227 of the Real Property Law and agrees that the provisions of this
article shall govern and control in lieu thereof.

Eminent Domain:

10. If the whole or any part of the demised premises shall be acquired or
condemned by Eminent Domain for any public or quasi public use or purpose, then
and in that event, the term of this lease shall cease and terminate from the
date of title vesting in such proceeding and Tenant shall have no claim for the
value of any unexpired term of said lease. Tenant shall have the right to make
an independent claim to the condemning authority for the value of Tenant’s
moving expenses and personal

 

6



--------------------------------------------------------------------------------

property, trade fixtures and equipment, provided Tenant is entitled pursuant to
the terms of the lease to remove such property, trade fixtures and equipment at
the end of the term, and provided further such claim does not reduce Owner’s
award.

Assignment Mortgage, Etc.:

11. Tenant, for itself, its heirs, distributees, executors, administrators,
legal representatives, successors and assigns, expressly covenants that it shall
not assign, mortgage or encumber this agreement, nor underlet, or suffer or
permit the demised premises or any part thereof to be used by others, without
the prior written consent of Owner in each instance. Transfer of the majority of
the stock of a corporate Tenant or the majority interest in any partnership or
other legal entity which is Tenant shall be deemed an assignment. If this lease
be assigned, or if the demised premises or any part thereof be underlet or
occupied by anybody other than Tenant, Owner may, after default by Tenant,
collect rent from the assignee, undertenant or occupant, and apply the net
amount collected to the rent herein reserved, but no such assignment,
underletting, occupancy or collection shall be deemed a waiver of this covenant,
or the acceptance of the assignee, undertenant or occupant as tenant, or a
release of Tenant from the further performance by Tenant of covenants on the
part of Tenant herein contained. The consent by Owner to an assignment or
underletting shall not in any way be construed to relieve Tenant from obtaining
the express consent in writing of Owner to any further assignment or
underlining.

Electric Current:

12. Rates and conditions in respect to submetering or rent inclusion, as the
case may be, to be added in RIDER attached hereto. Tenant covenants and agrees
that at all times its use of electric current shall not exceed the capacity of
existing feeders to the building or the risers or wiring installation and Tenant
may not use any electrical equipment which, in Owner’s opinion, reasonably
exercised, will overload such installations or interfere with the use thereof by
other tenants of the building. The change at anytime of the character of
electric service shall in no way make Owner liable or responsible to Tenant, for
any loss, damages or expenses which Tenant may sustain.

Access to Premises:

13. Owner or Owner’s agents shall have the right (but shall not be obligated) to
enter the demised premises in any emergency at any time, and, at other
reasonable times, upon reasonable prior notice, to examine the same and to make
such repairs, replacements and improvements as Owner may deem’ necessary and
reasonably desirable to any portion of the building, or which Owner may elect to
perform in the demised premises after Tenant’s failure to make repairs, or
perform any work which Tenant is obligated to perform under this lease, or for
the purpose of complying with laws, regulations and other directions of
governmental authorities. Tenant shall permit Owner to use, maintain and replace
pipes, ducts, and conduits in and through the demised premises, and to erect new
pipes, ducts, and conduits therein provided, wherever possible, that they are
within walls or otherwise concealed. Owner may, during the progress of any work
in the demised premises, take all necessary materials and equipment into said
premises without the same constituting an eviction, nor shall Tenant be entitled
to any abatement of rent while such work is in progress, nor to any damages by
reason of loss or interruption of business or otherwise. Throughout the term
hereof Owner shall have the right to enter the demised premises at reasonable
hours, upon

 

7



--------------------------------------------------------------------------------

reasonable prior notice, for the purpose of showing the same to prospective
purchasers or mortgagees of the building, and during the last six (6) months of
the term for the purpose of showing the same to prospective tenants, and may,
during said six months period, place upon the demised premises the usual notices
“To Let” and “For Sale” which notices Tenant shall permit to remain thereon
without molestation. If Tenant is not present to open and permit an entry into
the demised premises, Owner or Owner’s agents may enter the same whenever such
entry may be necessary in an emergency by master key or forcibly, and provided
reasonable care is exercised to safeguard Tenant’s property, such entry shall
not render Owner or its agents liable therefore, or in any event shall the
obligations of Tenant hereunder be affected.

Vault Vault Space, Area:

14. No vaults, vault space or area, whether or not enclosed or covered, not
within the property line of the building is leased hereunder, anything contained
in or indicated on any sketch, blue print or plan, or anything contained
elsewhere in this lease to the contrary notwithstanding. Owner makes no
representation as to the location of the property line of the building. All
vaults and vault space and all such areas not within the property line of the
building, which Tenant may be permitted to use and/or occupy, is to be used
and/or occupied under a revocable license, and if any such license be revoked,
or if the amount of such space or area be diminished or required by any federal,
state or municipal authority or public utility, Owner shall not be subject to
any liability, nor shall Tenant be entitled to any compensation or diminution or
abatement of rent, nor shall such revocation, diminution or requisition be
deemed constructive or actual eviction. Any tax, fee or charge of municipal
authorities for such vault or area shall be paid by Tenant, if used by Tenant,
whether or not specifically leased hereunder.

Occupancy:

15. Tenant will not at any time use or occupy the demised premises in violation
of the certificate of occupancy issued for the building of which the demised
premises are a part. In any event, Owner makes no representation as to the
condition of the demised premises and Tenant agrees to accept the same subject
to violations, whether or not of record. If any governmental license or permit
shall be required for the proper and lawful conduct of Tenant’s business, Tenant
shall be responsible for, and shall procure and maintain, such license or
permit.

Bankruptcy:

16. (a) Anything elsewhere in this lease to the contrary notwithstanding, this
lease may be cancelled by Owner by the sending or a written notice to Tenant
within a reasonable time after the happening of any one or more of the following
events: (1) the commencement of a case in bankruptcy or under the laws of any
state naming Tenant (or a guarantor of any of Tenant’s obligations under this
lease) as the debtor; or (2) the making by Tenant (or a guarantor of any of
Tenant’s obligations under this lease) of an assignment or any other arrangement
for the benefit of creditors under any state statute. Neither Tenant nor any
person claiming through or under Tenant, or by reason of any statute or order of
court, shall thereafter by entitled to possession of the premises demised but
shall forthwith quit and surrender the demised premises. If this lease shall be
assigned in accordance with its terms, the provisions of this Article 16 shall
be applicable only to the party then owning Tenant’s interest in this lease.

 

8



--------------------------------------------------------------------------------

(b) It is stipulated and agreed that in the event of the termination of this
lease pursuant to (a) hereof, Owner shall forthwith, notwithstanding any other
provisions of this lease to the contrary, be entitled to recover from Tenant as
and for liquidated damages an amount equal to the difference between the rent
reserved hereunder for the unexpired portion of the term demised and the fail”
and reasonable rental value of the demised premises for the same period. In the
computation of such damages the difference between any installment of rent
becoming due hereunder after the date of termination and the fair and reasonable
rental value of the demised premises for the period for which such installment
was payable shall be discounted to the date of termination at the rate of four
percent (4%) per annum. If the demised premises or any part thereof be relet by
the Owner for the unexpired term of said lease, or any part thereof, before
presentation of proof of such liquidated damages to any court, commission or
tribunal, the amount of rent reserved upon such reletting shall be deemed to be
the fair and reasonable rental value for the part or the whole of the demised
premises so re-let during the term of the re-letting. Nothing herein contained
shall limit or prejudice the right of the Owner to prove for and obtain as
liquidated damages by reason of such termination, an amount equal to the maximum
allowed by any statute or rule of law in effect at the time when, and governing
the proceedings in which, such damages are to be proved, whether or not such
amount be greater, equal to, or less than the amount of the difference referred
to above.

Default:

17. (1) If Tenant defaults in fulfilling any of the covenants of this lease
other than the covenants for the payment of rent or additional rent; or if this
lease be rejected under §365 of Title 11 of the U.S. Code (Bankruptcy Code); or
if any execution or attachment shall be issued against Tenant or any of Tenant’s
property whereupon the demised premises shall be taken or occupied by someone
other than Tenant, or if a default shall occur under the Guaranty, as
hereinafter defined, in (a) the payment of any sums due thereunder which shall
continue for thirty (30) days after notice of such non-payment to the guarantor
thereunder, (b) delivery of any estoppel certificate required to be delivered
pursuant thereto which shall not have been delivered within ten (10) days after
written notice that the time period for delivery of the estoppel certificate as
set forth in Section lO.d of the guaranty has expired, (c) posting any required
security deposit within the time required thereunder or (d) the breach if any
representation, warranty or covenant thereunder in any material respect which
shall not be remedied within thirty (30) days after notice to such guarantor,
then in any one or more of such events, upon Owner serving a written thirty
(30) days notice upon Tenant specifying the nature of said default, and upon the
expiration of said thirty (30) days, if Tenant shall have failed to comply with
or remedy such default, or if the said default or omission complained of shall
be of a nature that the same cannot be completely cured or remedied within said
thirty (30) day period, and if Tenant shall not have diligently commenced during
such default within such thirty (30) day period, and shall not thereafter with
reasonable diligence and in good faith, proceed to remedy or cure such default,
then Owner may serve a written five (5) days notice of cancellation of this
lease upon Tenant, and upon the expiration of said five (5) days this lease and
the term thereunder shall end and expire as fully and completely as if the
expiration of such (5) day period were the day herein definitely fixed for the
end and expiration of this lease and the term thereof and Tenant shall then quit
and surrender the demised premises to Owner but Tenant shall remain liable as
hereinafter provided.

 

9



--------------------------------------------------------------------------------

(2) If the notice provided for in (1) hereof shall have been given, and the term
shall expire as aforesaid; or if Tenant shall be in default in the payment of
the rent reserved herein or any item of additional rent herein mentioned, or any
part of either, or in making any other payment herein required and such default
shall continue for more than ten (10) days after written notice from Owner;
then, and in any of such events, Owner may without notice, re-enter the demised
premises either by force or otherwise, and dispossess Tenant by summary
proceedings or otherwise, and the legal representative of Tenant or other
occupant of demised premises and remove their effects and hold the demised
premises as if this lease had not been made, and Tenant hereby waives the
service of notice of intention to re-enter or to institute legal proceedings to
that end. If Tenant shall make default hereunder prior to the date fixed as the
commencement of any renewal or extension of this lease after notice and
expiration of any applicable cure period, Owner may cancel and terminate such
renewal or extension agreement by written notice.

Remedies of Owner and Waiver of Redemption:

18. In case of any such default after expiration of any applicable grace period
following any required notice from Owner, re-entry, expiration and/or dispossess
by summary proceedings or otherwise, (a) the rent, and additional rent, shall
become due thereupon and be paid up to the time of such re-entry, dispossess
and/or expiration, (b) Owner may re-let the demised premises or any part or
parts thereof, either in the name of Owner or otherwise, for a term or terms,
which may at Owner’s option be less than or exceed the period which would
otherwise have constituted the balance of the term of this lease and may grant
concessions or free rent or charge a higher rental than that in this lease,
(c) Tenant or the legal representatives of Tenant shall also pay Owner as
liquidated damages for the failure of Tenant to observe and perform said
Tenant’s covenants herein contained, any deficiency between the rent hereby
reserved and/or covenanted to be paid and the net amount, if any, of the rents
collected on account of the subsequent lease or leases of the demised premises
for each month of the period which would otherwise have constituted the balance
of the tern of this lease. The failure of Owner to re-let the demised premises
or any part or parts thereof shall not release or affect Tenant’s liability for
damages. In computing such liquidated damages there shall be added to the said
deficiency such expenses as Owner may incur in connection with re-letting, such
as legal expenses, reasonable attorneys’ fees, brokerage, advertising and for
keeping the demised premises in good order or for preparing the same for
re-letting. Any such liquidated damages shall be paid in monthly installments by
Tenant on the rent day specified in this lease and any suit brought to collect
the amount of the deficiency for any month shall not prejudice in any way the
rights of Owner to collect the deficiency for any subsequent month by a similar
proceeding. Owner, in putting the demised premises in good order or preparing
the same for re-rental may, at Owner’s option, make such alterations, repairs,
replacements, and/or decorations in the demised premises as Owner, in Owner’s
sole judgment, considers advisable and necessary for the purpose of reletting
the demised premises, and the making of such alterations, repairs, replacements,
and/or decorations shall not operate or be construed to release Tenant from
liability hereunder as aforesaid. Owner shall in no event be liable in any way
whatsoever for failure to re-let the demised premises, or in

 

10



--------------------------------------------------------------------------------

the event that the demised premises are re-let, for failure to collect the rent
thereof under such re-letting, and in no event shall Tenant be entitled to
receive any excess, in any, of such net rents collected over the sums payable by
Tenant to Owner hereunder. In the event of a breach or threatened breach by
Tenant of any of the covenants or provisions hereof, Owner shall have the right
of injunction and the right to invoke any remedy allowed at law or in equity as
if re-entry, summary proceedings and other remedies were not herein provided
for. Mention in this lease of any particular remedy, shall not preclude Owner
from any other remedy, in law or in equity. Tenant hereby expressly waives any
and all rights of redemption granted by or under any present or future laws.

Fees and Expenses:

19. If Tenant shall default in the observance or performance of any term or
covenant on Tenant’s part to be observed or performed under or by virtue of any
of the terms or provisions in any article of this lease, after the expiration of
any applicable notice and/or grace period, if any, (except in an emergency),
then, unless otherwise provided elsewhere in this lease, Owner may immediately
or at any time thereafter, and without notice, perform the obligation of Tenant
thereunder. If Owner, in connection with the foregoing or in connection with any
default by Tenant in the covenant to pay rent hereunder, makes any expenditures
or incurs any obligations for the payment of money, including but not limited to
attorney’s fees, in instituting, prosecuting or defending any action or
proceeding, and prevails in any such action or proceeding, then Tenant will
reimburse Owner for such sums so paid or obligations incurred with interest and
costs. The foregoing expenses incurred by reason of Tenant’s default shall be
deemed to be additional rent hereunder and shall be paid by Tenant to Owner
within ten (10) days of rendition of any bill or statement to Tenant therefor.
If Tenant’s lease term shall have expired at the time of making of such
expenditures or incurring of such obligations, such sums shall be recoverable by
Owner as damages.

Building:

20. Owner shall have the right, at any time, without the same constituting an
eviction and without incurring liability to Tenant therefor to change the
arrangement and or location of public entrances, passageways, doors, doorways,
corridors, elevators, stairs, toilets or other public parts of the building (but
not the 20th Street elevator lobby) and to change the name, number or
designation by which the building may be known. Except as provided herein, there
shall be no allowance to Tenant for diminution of rental value and no liability
on the part of Owner by reason of inconvenience, annoyance or injury to business
arising from Owner or other Tenant making any repairs in the building or any
such alterations, additions and improvements.

No Representations by Owner:

21. Neither Owner nor Owner’s agents have made any representations or promises
with respect to the physical condition of the building, the land upon which it
is erected or the demised premises, the rents, leases, expenses of operation, or
any other matter or thing affecting or related to the demised premises except as
herein expressly set forth and no rights, easements or licenses are acquired by
Tenant by implication or otherwise except as expressly set forth in the
provisions of this lease. Tenant acknowledges that the taking of possession of
the demised premises by Tenant shall be conclusive evidence that the said
premises were in good and satisfactory

 

11



--------------------------------------------------------------------------------

condition at the time such possession was so taken, except as to latent defects
and punch list items. All understandings and agreements heretofore made between
the parties hereto are merged in this contract, which alone fully and completely
expresses the agreement between Owner and Tenant and any executory agreement
hereafter made shall be ineffective to change, modify, discharge or effect an
abandonment of it in whole or in part, unless such executory agreement is in
writing and signed by the party against whom enforcement of the change,
modification, discharge or abandonment is sought.

End of Term:

22. Upon the expiration or other termination of the term of this lease, Tenant
shall quit and surrender to Owner the demised premises, “broom clean,” in good
order and condition, ordinary wear and damages which Tenant is not required to
repair as provided elsewhere in this lease excepted, and Tenant shall remove all
its property from the demises premises. Tenant’s obligation to observe or
perform this covenant shall survive the expiration or other termination of this
lease. If the last day of the term of this lease, or any renewal thereof, falls
on Sunday this lease shall expire at 11:59 p.m. on the preceding Saturday,
unless it be a legal holiday, in which case it shall expire at 11:59 p.m. on the
preceding business day and in such event the rent shall apportioned as of such
earlier date.

Quiet Enjoyment:

23. Owner covenants and agrees with Tenant that upon Tenant paying the rent and
additional rent and observing and performing all the terms, covenants and
conditions, on Tenant’s part to be observed and performed, Tenant may peaceably
and quietly enjoy the premises hereby demised, subject, nevertheless, to the
terms and conditions of this lease including, but not limited to, Article 34
hereof, and to the ground leases, underlying leases and mortgages hereinbefore
mentioned.

Failure to Give Possession:

24. If Owner is unable to give possession of the demised premises on the date of
the commencement of the term hereof because of the holding-over or retention of
possession of any tenant, undertenant or occupants, or if the demised premises
are located in a building being constructed, because such building has not been
sufficiently completed to make the premises ready for occupancy or because of
the fact that a certificate of occupancy has not been procured, or if Owner has
not completed any work required to be performed by Owner, or for any other
reason, Owner shall not be subject to any liability for failure to give
possession on said date and the validity of the lease shall not be impaired
under such circumstances, nor shall the same be construed in any way to extend
the term of this lease, but the rent payable hereunder shall be abated (provided
Tenant is not responsible for Owner’s inability to obtain possession or complete
any work required) until after Owner shall have given Tenant notice that Owner
is due to deliver possession in the condition required by this lease. If
permission is given to Tenant to enter into possession of the demised premises,
or to occupy premises other than the demised premises, prior to the date
specified as the commencement of the term of this lease, Tenant covenants and
agrees that such possession and/or occupancy shall be deemed to be under all the
terms, covenants, conditions and provisions of this lease, except the obligation
to pay the fixed annual rent set forth in page one of this lease. The provisions
of this article are intended to constitute “an express provision to the
contrary” within the meaning of Section 223-a of the New York Real Property Law.

 

12



--------------------------------------------------------------------------------

No Waiver:

25. The failure of Owner or Tenant to seek redress for violation of, or to
insist upon the strict performance of, any covenant or condition of this lease,
or of any of the Rules or Regulations, set forth or hereafter adopted by Owner,
shall not prevent a subsequent act, which would have originally constituted a
violation, from having all the force and effect of an original violation. The
receipt by Owner of rent with knowledge of the breach of any covenant of this
lease shall not be deemed a waiver of such breach, and no provision of this
lease shall be deemed to have been waived by Owner unless such waiver be in
writing signed by Owner. No payment by Tenant, receipt by Owner, of a lesser
amount than the monthly rent herein stipulated shall be deemed to be other than
on account of the earliest stipulated rent, nor shall any endorsement or
statement of any check or any letter accompanying any check or payment as rent
be deemed an accord and satisfaction, and Owner may accept such check or payment
without prejudice to Owner’s right to recover the balance of such rent or pursue
any other remedy in this lease provided. All checks tendered to Owner as and for
the rent of the demised premises shall be deemed payments for the account of
Tenant. Acceptance by Owner of rent from anyone other than Tenant shall not be
deemed to operate as an attornment to Owner by the payor of such rent, or as a
consent by Owner to an assignment or subletting by Tenant of the demised
premises to such payor, or as a modification of the provisions of this lease. No
act or thing done by Owner or Owner’s agents during the term hereby demised
shall be deemed an acceptance of a surrender of said premises, and no agreement
to accept such surrender shall be valid unless in writing signed by Owner. No
employee of Owner or Owner’s agent shall have any power to accept the keys of
said premises prior to the termination of the lease, and the delivery of keys to
any such agent or employee shall not operate as a termination of the lease or a
surrender of the demised premises.

Waiver of Trial by Jury:

26. It is mutually agreed by and between Owner and Tenant that the respective
parties hereto shall, and they hereby do, waive trial by jury in any action,
proceeding or counterclaim brought by either of the parties hereto against the
other (except for personal injury or property damage) on any matters whatsoever
arising out of or in any way connected with this lease, the relationship of
Owner and Tenant, Tenant’s use of or occupancy of demised premises, and any
emergency statutory or any other statutory remedy. It is further mutually agreed
that in the event Owner commences any proceeding or action for possession,
including a summary proceeding for possession of the demised premises, Tenant
will not interpose any counterclaim, of whatever nature or description, in any
such proceeding, including a counterclaim under Article 4, except for statutory
mandatory counterclaims.

Inability to Perform:

27. This lease and the obligation of Tenant to pay rent hereunder and perform
all of the other covenants and agreements hereunder on part of Tenant to be
performed shall in no way be affected, impaired or excused because Owner is
unable to fulfill any of its obligations under this lease, or to supply, or is
delayed in supplying, any service express or impliedly, to be supplied, or is
unable to make, or is delayed in making, any repairs, additions, alterations or
decorations, or is unable to supply, or is delayed in supplying any equipment,
fixtures or other materials, if Owner is prevented or delayed from doing so by
reason of strike or labor troubles, or any cause whatsoever

 

13



--------------------------------------------------------------------------------

beyond Owner’s sole control including, but not limited to, government preemption
or restrictions, or by reason of any rule, order or regulation of any department
or subdivision thereof of any government agency, or by reason of the conditions
which have been or are affected, either directly or indirectly, by war or other
emergency.

Bills and Notices:

28. Except as otherwise in this lease provided, any notice, statement, demand or
other communication required or permitted to be given, rendered or made by
either party to the other, pursuant to this lease or pursuant to any applicable
law or requirement of public authority, shall be in writing (whether or not so
stated elsewhere in this lease) and shall be deemed to have been properly given,
rendered or made, if sent by registered or certified mail (express mail, if
available) return receipt requested, or by courier guaranteeing overnight
delivery and furnishing a receipt in evidence thereof, addressed to the other
party at the address hereinabove set forth (except that after the date specified
as the commencement of the term of this lease, Tenant’s address, unless Tenant
shall give notice to the contrary, shall be the building), and shall be deemed
to have been given, rendered or made (a) on the date delivered, if delivered to
a party personally, (b) on the date delivered, if delivered by overnight courier
or (c) on the date which is four (4) days after being mailed. Either party may,
by notice as aforesaid, designate a different address or addresses for notices,
statements, demand or other communications intended for it. Notices given by
Owner’s managing agent shall be deemed a valid notice if addressed and set in
accordance with the provisions of this Article. Routine building operational
notices may be hand delivered to the demised premises.

Water Charges:

29. If Tenant requires, uses or consumes water for any purpose in addition to
ordinary lavatory purposes Owner may install a water meter at its expense and
thereby measure Tenant’s water consumption for all purposes. Throughout the
duration of Tenant’s occupancy, Owner shall keep said meter and installation
equipment in good working order and repair If such separate metering is
installed, Tenant agrees to pay for water consumed, as shown on said meter as
and when bills are rendered, and in the event Tenant defaults in the making of
such payment, Owner may pay such charges and collect the same from Tenant as
additional rent. Tenant covenants and agrees to pay, as additional rent, the
sewer rent, charge or any other tax, rent or levy which now or hereafter is
assessed, imposed or a lien upon the demised premises, or the realty of which
they are a part, pursuant to any law, order or regulation made or issued in
connection with the use, consumption, maintenance or supply of water, the water
system or sewage or sewage connection or system. Independently of, and in
addition to, any of the remedies reserved to Owner hereinabove or elsewhere in
this lease. Owner may sue for and collect any monies to be paid by Tenant, or
paid by Owner, for any of the reasons or purposes hereinabove set forth.

Sprinklers:

30. Anything elsewhere in this lease to the contrary notwithstanding, if the New
York Board of Fire Underwriters or the New York Fire Insurance Exchange or any
bureau, department or official of the federal, state or city government
recommend or require the installation of a sprinkler system, or that any
changes, modifications, alterations or additional sprinkler heads or other
equipment be made or supplied in an existing sprinkler system by reason of
Tenant’s

 

14



--------------------------------------------------------------------------------

business, the location of partitions, trade fixtures, or other contents of the
demised premises, or for any other reason, or if any such sprinkler system
installations, modifications, alterations, additional sprinkler heads or other
such equipment, become necessary to prevent the imposition of a penalty or
charge against the full allowance for a sprinkler system in the fire insurance
rate set by said Exchange or any other body making fire insurance rates, or by
any fire insurance company, Tenant shall, at Tenant’s expense, promptly make
such sprinkler system installations, changes, modifications, alterations, and
supply additional sprinkler heads or other equipment as required, whether the
work involved shall be structural or non-structural in nature.

Elevators, Heat, Cleaning:

31. Owner shall: (a) provide necessary passenger elevator facilities on business
days from 8 a.m. to 6 p.m. and on Saturdays from 8 a.m. to 1 p.m.; (b) provide
freight elevator service free of charge only on regular business days, Monday
through Friday inclusive, and on those days only between the hours of 9 a.m. and
12 noon and between 1 p.m. and 5 p.m.; (c) furnish heat and other services
supplied by Owner to the demised premises, when and as required by law, on
business days from 8 a.m. to 9 p.m. and on Saturdays from 8 a.m. to 2 p.m.;
(d) clean the public halls and public portions of the building which are used in
common by all tenants; and (e) provide water at all times. Tenant shall, at
Tenant’s expense, keep the demised premises, including the windows, clean and in
order, to the reasonable satisfaction of Owner, and for that purpose shall
employ person or persons, or corporations approved by Owner. Tenant shall pay to
Owner the cost of removal of any of Tenant’s refuse and rubbish from the
building. Bills for the same shall be rendered by Owner to Tenant at such time
as Owner may elect, and shall be due and payable hereunder, and the amount of
such bills shall be deemed to be, and be paid as additional rent. Tenant shall,
however, have the option of independently contracting for the removal of such
rubbish and refuse in the event that Tenant does not wish to have same done by
employees of Owner. Under such circumstances, however, the removal of such
refuse and rubbish by others shall be subject to such rules and regulations as,
in the judgment of Owner, are necessary for the proper operation of the
building. Owner reserves the right to stop services of the heating, elevator,
plumbing and electric systems, when necessary, by reason of accident or
emergency or for repairs, alterations, replacements or improvements, which in
the judgment of Owner are desirable or necessary to be made, until said repairs,
alterations, replacements or improvements shall have been completed. If the
building of which the demised premises are a part supplies manually operated
elevator service, Owner may proceed diligently with alterations necessary to
substitute automatic control elevator service without in any affecting the
obligations of Tenant hereunder.

See article #69

Security:

32. Tenant has deposited with Owner the sum of $0 as security for the faithful
performance and observance by Tenant of the terms, provisions and conditions of
this lease. It is agreed that in the event Tenant defaults in respect of any of
the terms, provisions and conditions of this lease including, but not limited
to, the payment of rent and additional rent, Owner may use, apply or retain the
whole or any part of the security so deposited to the extent required for the
payment of any rent and additional rent, or any other sum as to which Tenant is
in default, or for any sum which Owner may

 

15



--------------------------------------------------------------------------------

expend, or may be required to expend, by reason of Tenant’s default in respect
of any of the terms, covenants, and conditions of this lease, including, but not
limited to, any damages or deficiency in there-letting of the demised premises,
whether such damages or deficiency accrued before or after summary proceedings
or other re-entry by Owner. In the case of every such use, application or
retention, Tenant shall, within five (5) days after demand, pay to Owner the sum
so used, applied or retained which shall be added to the security deposit so
that the same shall be replenished to its former amount. In the event that
Tenant shall fully and faithfully comply with all of the terms, provisions,
covenants and conditions of this lease, the security shall be returned to Tenant
within ten (10) days after the date fixed as the end of the lease, and after
delivery of entire possession of the demised premises to Owner and payment by
Tenant of all billed invoices. In the event of a sale of the land and building
or leasing of the building, of which the demised premises form a part, Owner
shall have the right to transfer the security to the vendee or lessee, and Owner
shall thereupon be released by Tenant from all liability for the return of such
security, and Tenant agrees to look to the new Owner solely for the return of
said security, and it is agreed that the provisions hereof shall apply to every
transfer or assignment made of the security to a new Owner. Tenant further
covenants that it will not assign or encumber, or attempt to assign or encumber,
the monies deposited herein as security, and that neither Owner nor its
successors or assigns shall be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance.

Captions:

33. The Captions are inserted only as a matter of convenience and for
reference,, and in no way define, limit or describe the scope of this lease nor
the intent of any provision thereof.

Definitions:

34. The term “Owner” as used in this lease means only the owner of the fee or of
the leasehold of the building or the mortgagee in possession for the time being,
of the land and building (or the owner of a lease of the building or of the land
and building, of which the demised premises form a part, so that in the event of
any sale or sales or conveyance, assignment or transfer of said land and
building or of said lease, or in the event of a lease of said building, or of
the land and building the said Owner shall be and hereby is entirely freed and
relieved of all covenants and obligations of Owner hereunder, to the extent that
the purchaser or the lessee of the building has assumed and agreed to carry out
any and all covenants and obligations of Owner hereunder. The words “re-enter”
and “re-entry” as used in this lease are not restricted to their technical legal
meaning. The term “rent” includes the annual rental rate whether so expressed or
expressed in monthly installments, and “additional rent.” “Additional rent”
means all sums which shall be due to Owner from Tenant under this lease, in
addition to the annual rental rate. The term “business days” as used in this
lease, shall exclude Saturdays, Sundays and all days observed by the State or
Federal Government as legal holidays, and those designated as holidays by the
applicable building service union employees service contract, or by the
applicable Operating Engineers contract with respect to HVAC service. Wherever
it is expressly provided in this lease that consent shall not be unreasonably
withheld, such consent shall not be unreasonably delayed.

 

16



--------------------------------------------------------------------------------

Adjacent Excavation-Shoring:

35. If an excavation shall be made upon land adjacent to the demised premises,
or shall be authorized to be made, Tenant shall afford to the person causing or
authorized to cause such excavation, a license to enter upon the demised
premises for the purpose of doing such work as said person shall deem necessary
to preserve the wall of the building, of which demised premises form a part,
from injury or damage, and to support the same by proper foundations, without
any claim for damages or indemnity against Owner, or diminution or abatement of
rent.

Rules and Regulations:

36. Tenant and Tenant’s servants, employees, agents, visitors, and licensees
shall observe faithfully, and comply strictly with, the Rules and Regulations
annexed hereto and such other and further reasonable Rules and Regulations as
Owner or Owner’s agents may from time to time adopt. Notice of any additional
Rules or Regulations shall be given in such manner as Owner may elect. In case
Tenant disputes the reasonableness of any additional Rules or Regulations
hereafter made or adopted by Owner or Owner’s agents, the parties hereto agree
to submit the question of reasonableness of such Rules or Regulations for
decision to the New York office of the American Arbitration Association, whose
determination shall be final and conclusive upon the parties hereto. The right
to dispute the reasonableness of any additional Rules or Regulations upon
Tenant’s part shall be deemed waived unless the same shall be asserted by
service of a notice, in writing, upon Owner, within fifteen (15) days after the
giving of notice thereof. Nothing in this lease contained shall be construed to
impose upon Owner any duty or obligation to enforce the Rules and Regulations or
terms, covenants or conditions in any other lease, as against any other tenant,
and Owner shall not be liable to Tenant for violation of the same by any other
tenant, its servants, employees, agents, visitors or licensees. Owner shall not,
however, enforce any Rules and Regulations in a discriminatory manner.
Notwithstanding any other provision hereof, in the event of an inconsistency
between the Rules and Regulations and this lease, the provisions of this lease
shall prevail.

Glass:

37. Owner shall replace, at the request and expense of Tenant, any and all plate
and other glass damaged or broken from any cause whatsoever outside the 20th
Street elevator lobby. Bills for the premiums therefore shall be rendered by
Owner to Tenant at such times as Owner may elect, and shall be due from, and
payable by Tenant when rendered, and the amount thereof shall be deemed to be,
and be paid as, additional rent

38. SEE RIDER

Directory Board Listing:

39. If, at the request of, and as accommodation to, Tenant, Owner shall place
upon the directory board in the lobby of the building, one or more names of
persons or entities other than Tenant, such directory board listing shall not be
construed as the consent by Owner to an assignment or subletting by Tenant to
such persons or entities.

Successors and Assigns:

40. The covenants, conditions and agreements contained in this lease shall bind
and inure to the benefit of Owner and their respective heirs, distributees,
executors, administrators, successors, and except as otherwise provided in this
lease, their assigns.

 

17



--------------------------------------------------------------------------------

IMPORTANT - PLEASE READ

RULES AND REGULATIONS ATTACHED TO AND MADE A PART OF THIS LEASE IN ACCORDANCE
WITH ARTICLE 36.

1. The sidewalks, entrances, (other than the 20th Street elevator lobby)
driveways, passages, courts, elevators, vestibules, stairways, corridors or
halls shall not be obstructed or encumbered by Tenant or used for any purpose
other than for ingress or egress from the demised premises and for delivery of
merchandise and equipment in a prompt and efficient manner, using elevators and
passageways designated for such delivery by Owner. There shall not be used in
any space, or in the public hall of the building, either by Tenant or by jobbers
or others in the delivery or receipt of merchandise, any hand trucks, except
those equipped with rubber tires and sideguards. If said premises are situated
on the ground floor of the building, Tenant shall further, at Tenant’s expense,
keep the sidewalk and curb in front of said premises clean and free from ice,
snow, dirt and rubbish. The 20th Street elevator lobby is not part of the
demised premises.

2. The water and wash closet and plumbing fixtures shall not be used for any
purposes other than those for which they were designed or constructed, and no
sweepings, rubbish, rags, acids or other substance shall be deposited therein,
and the expense of any breakage, stoppage, or damage resulting from the
violation of this rule shall be borne by Tenant, whether or not caused by
Tenant, its clerks, agents, employees or visitors.

3. No carpet, rug or other article shall be hung or shaken out of any window of
the building; and Tenant shall not sweep or throw, or permit to be swept or
thrown substances from the demised premises, any dirt or other substance into
any of the corridors of halls, elevators, or out of the doors or windows or
stairways of the building, and Tenant shall not use, keep, or permit to be used
or kept, any foul or noxious gas or substance in the demised premises, or permit
or suffer the demised premises to be occupied or used in a manner offensive or
objectionable to Owner or other occupants of the buildings by reason of noise,
odors, and or vibrations, or interfere in any way, with other tenants or those
having business therein, nor shall any bicycles, vehicles, animals, fish or
birds be kept in or about the building. Smoking or carrying lighted cigars or
cigarettes in the elevators of the building is prohibited.

4. No awnings or other projections shall be attached to the outside walls of the
building without the prior written consent of Owner.

5. No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by Tenant on any part of the outside of the
demised premises or the building, or on the inside of the demised premises if
the same is visible from the outside of the demised premises, without the prior
written consent of Owner, except that the name of Tenant may appear on the
entrance door of the demised premises. In the event of the violation of the
foregoing by Tenant, Owner may remove same without any liability, and may charge
the expense incurred by such removal to Tenant. Interior signs on doors and
directory tablet shall be inscribed, painted, or affixed for Tenant by Owner at
the expense of Tenant, and shall be of a size, color and style acceptable to
Owner.

6. Tenant shall not mark, paint, drill into, or in any way deface any part of
the demised premises or the building of which they form a part. No boring,
cutting, or stringing of wires shall be permitted, except with the prior written
consent of Owner, and

 

18



--------------------------------------------------------------------------------

as Owner may direct. Tenant shall not lay linoleum, or other similar floor
covering, so that the same shall come in direct contact with the floor of the
demised premises, and, if linoleum or other similar floor covering is desired to
be used, an interlining of builder’s deadening felt shall be first affixed to
the floor, by a paste or other material, soluble in water, the use of cement or
other similar adhesive material being expressly prohibited.

7. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant. Nor shall any changes be made in exiting locks or
mechanism thereof. Tenant must, upon the termination of his tenancy, restore to
Owner all keys of stores, offices and toilet rooms, either furnished to, or
otherwise procured by, Tenant, and in the event of the loss of any keys, so
furnished, Tenant shall pay to Owner the cost thereof.

8. Freight, furniture, business equipment, merchandise and bulky matter of any
description shall be delivered to and removed from the demised premises only on
the freight elevators and through the service entrances and corridors, and only
during hours, and in a manner approved by Owner. Owner reserves the right to
inspect all freight to be brought into the building, and to exclude from the
building all freight which violates any of these Rules and Regulations of the
lease, of which these Rules and Regulations are a part.

9. Tenant shall not obtain for use upon the demised premises ice, drinking
water, towel and other similar services, or accept barbering or bootblacking
services in the demised premises, except from persons authorized by Owner, and
at hours and under regulations fixed by Owner. Canvassing, soliciting and
peddling in the building is prohibited and Tenant shall cooperate to prevent the
same.

10. Owner reserves the right to exclude from the building all persons who do not
present a pass to the building signed by Owner. Owner will furnish passes to
persons for whom any Tenant requests same in writing. Tenant shall be
responsible for all persons for whom it requests such pass, and shall be liable
to Owner for all acts of such persons. Notwithstanding the foregoing, Owner
shall not be required to allow Tenant or any person to enter or remain in the
19th Street entrance or the 20th Street building entrance (as contrasted with
the 20lh Street elevator lobby entrance), except on business days from 8:00 a.m.
to 6:00 p.m. and on Saturdays from 8:00 a.m. to 1:00 p.m. Tenant shall not have
a claim against Owner by reason of Owner excluding from the building any person
entering the 19th Street entrance or the 20th Street building entrance (as
contrasted with the 20th Street elevator lobby entrance) who does not present
such pass.

11. Owner shall have the right to prohibit any advertising by Tenant which in
Owner’s opinion, tends to impair the reputation of the building or its
desirability as a loft building, and upon written notice from Owner, Tenant
shall refrain from or discontinue such advertising.

12. Tenant shall not bring, or permit to be brought or kept, in or on the
demised premises, any inflammable, combustible, explosive, or hazardous fluid,
material, chemical or substance, or cause or permit any odors of cooking or
other processes, or any unusual or other objectionable odors, to permeate in, or
emanate from, the demised premises.

13. Tenant shall not use the demised premises in a manner which disturbs or
interferes with other tenants in the beneficial use of their premises.

 

19



--------------------------------------------------------------------------------

14. Refuse and Trash. (1) Compliance by Tenant. Tenant covenants and agrees, at
its sole cost and expense, to comply with all present and future laws, orders,
and regulations, of all state, federal, municipal, and local governments,
departments, commissions and boards regarding the collection, sorting,
separation and recycling of waste products, garbage, refuse and trash. Tenant
shall sort and separate such waste products, garbage, refuse and trash into such
categories as provided by law. Each separately sorted category of waste
products, garbage, refuse and trash shall be placed in separate receptacles
reasonably approved by Owner. Tenant shall remove, or cause to be removed by a
contractor acceptable to Owner, at Owner’s sole discretion, such items as Owner
may expressly designate. (2) Owner’s Rights in Event of Noncompliance. Owner has
the option to refuse to collect or accept from Tenant waste products, garbage,
refuse or trash (a) that is not separated and sorted as required law or
(b) which consists of such items as Owner may expressly designate for Tenant’s
removal, and to require Tenant to arrange for such collection at Tenant’s sole
cost and expense, utilizing a contractor satisfactory to Owner. Tenant shall pay
all costs, expenses, fines, penalties or damages that may be imposed on Owner or
Tenant by reason of Tenant’s failure to comply with the provisions of this
Building Rule 14, and, at Tenant’s sole cost and expense, shall indemnify,
defend and hold Owner harmless (including reasonable legal fees and expenses)
from and against any actions, claims and suits arising from such noncompliance,
utilizing counsel reasonably satisfactory to Owner.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Owner and Tenant have respectively signed and sealed this
lease as of the day and year first above written.

 

Witness for Owner   11 West 19th Associates LLC   By:   Block Buildings LLC,
Manager   By:   Thomas Block, President     Or by Gordon, Girvin, CFO     Or by
Robert Heun, VP Witness for Tenant:   Epsilon Data Management LLC   By:   Alan M
Utay, Vice President     and Secretary

ACKNOWLEDGEMENT

STATE OF TEXAS,

ss.

COUNTY OF COLLIN

On the 9th day of March in the year 2007, before me, the undersigned, a Notary
Public in and for said State, personally appeared Alan M. Utay, personally known
to me or proved to me on the basis of satisfactory evidence to the individual(s)
whose name(s) is (are) subscribed to the within instrument and acknowledges to
me that he/she/they executed the same in his/her/their capacity(ies), and that
by his/her/their signature(s) on the instrument, the individuals), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

Kelli Hunt NOTARY PUBLIC

 

21



--------------------------------------------------------------------------------

RIDER ATTACHED AND MADE PART OF LEASE DATED: March 15, 2007

-between-

11 WEST 19TH ASSOCIATES LLC

OWNER

- and -

EPSILON DATA MANAGEMENT LLC

for space consisting of the entire 9th and entire 10th floors

in building located at

11 West 19th Street, New York, New York

If and to the extent that any of the provisions of this Rider conflict or are
otherwise inconsistent with any of the preceding provisions of this lease, or of
the Rules and Regulations attached to this lease or hereafter adopted, whether
or not such inconsistency is expressly noted in this Rider, the provisions of
this Rider shall prevail.

 

41. Free Rent / Rental Schedule :

TENANT shall not be required to pay base rent until the Rent Commencement Date,
as hereinafter defined. TENANT shall be responsible for the payment of electric
charges commencing on the Commencement Date, as hereinafter defined.

TENANT shall pay to OWNER base rental as follows:

PERIOD: Rent Commencement Date through January 31, 2008 $2,177,864.00 per annum,
($181,488.67 per month);

PERIOD: February 1, 2008 through January 31, 2009 $2,215,977.00 per annum,
($184,664.75 per month);

PERIOD: February 1, 2009 through January 31, 2010 $2,254,756.00 per annum,
($187,896.33 per month);

PERIOD: February 1, 2010 through January 31, 2011 $2,294,214.00 per annum,
($191,184.50 per month);

PERIOD: February 1, 2011 through January 31, 2012 $2,334,363.00 per annum,
($194,530.25 per month);

PERIOD: February 1,2012 through January 31,2013 $2,577,807.00 per annum,
($214,817.25 per month);

PERIOD: February 1, 2013 through January 31, 2014 $2,622,918.00 per annum,
($218,576.50 per month);

PERIOD: February 1, 2014 through January 31, 2015 $2,668,819.00 per annum,
($222,401.58 per month);

PERIOD: February 1, 2015 through January 31, 2016 $2,715,524.00 per annum,
($226,293.67 per month);

PERIOD: February 1, 2016 through January 31, 2017 $2,763,045.00 per annum,
($230,253.75 per month);

PERIOD: February 1, 2017 through January 31, 2018 $2,811,399.00 per annum,
($234,283.25 per month).

 

42. Condition of Delivery of Premises:

A) OWNER shall perform and pay for the following work (“Owner’s Work”) as a
condition of delivery of the demised premises, said work to commence promptly
following lease signing:

1) Subject to the provisions of Section 45E hereof, OWNER shall deliver base
building HVAC units to provide sixty (60) tons of air conditioning to each floor
of the demised premises; provided, however, TENANT shall be obligated to perform
all work necessary to install such units in the demised premises (including,
without limitation, the performance of all ductwork).



--------------------------------------------------------------------------------

2) OWNER shall renovate the bathrooms on each of the floors of the demised
premises in a building standard manner {i.e., one (1) men’s and one (1) women’s
per floor), using fixtures and finishes similar to the sixth (6th) floor
bathroom. Such bathrooms shall be handicap accessible and otherwise be in
compliance with all applicable legal requirements.

3) OWNER shall provide building standard fireproofing throughout the demised
premises as needed.

4) OWNER shall install new 3/4 inch plywood flooring throughout the demised
premises.

5) OWNER shall sound-proof the water pump room located on the 10th floor.

The “Commencement Date” shall be the first non-holiday weekday after the
Delivery Requirements (as defined below) have been satisfied and TENANT has been
provided full access to the demised premises. The “Delivery Requirements” shall
mean the occurrence of all of the following conditions: (i) the demised premises
are vacant, broom clean, free of all tenants and occupants, (ii) all building
systems serving the demised premises are fully operational, (iii) access to the
demised premises and all elevators and other facilities serving the demised
premises are in good working order and readily available, (iv) that Owner’s Work
is complete, and (v) that the Design Build Program (as defined in Article 45
hereof) is complete, other than “punchlist” items and the demised premises are
in compliance with all applicable laws and other governmental requirements and
that any applicable governmental permits and approvals necessary to permit
TENANT to occupy the demised premises for general office purposes have been
obtained. The phrase “punchlist items” shall mean (a) minor or insubstantial
details of construction, mechanical adjustment or decoration which remain to be
performed and (ii) portions of Owner’s Work or the Design Build Program which
have not been completed because under good construction scheduling practice such
work should be done after still incomplete finishing or other work to be done by
or on behalf of TENANT is completed. OWNER shall give TENANT not less than two
(2) business days prior written notice of the actual Commencement Date.

Notwithstanding any other provision hereof, TENANT shall have the right to enter
upon the demised premises from and after July 23, 2007 for the purpose of
fixturing and to otherwise prepare the demised premises for its occupancy
provided that such entry does not delay the Delivery Requirements. Any such
early entry by TENANT shall be subject to all the terms and provisions hereof
except that TENANT shall not be required to pay base rent or additional rent
during such period of early occupancy.

Subject to the terms of Article 45 hereof, The “Rent Commencement Date” shall be
the date which is the later to occur of (i) October 1, 2007, and (ii) forty-four
(44) days after the Commencement Date.

B) Electricity: OWNER, at its cost, shall deliver electrical capacity to the
demised premises at points reasonable determined by OWNER. The electrical
service shall be capable of supporting TENANT’S electrical loads up to a maximum
connected load of 12 volt-amperes per useable square foot inclusive of TENANT’S
lighting, air conditioning, and general power loads. OWNER shall furnish this
electrical capacity to the demised premises on a submetered basis and TENANT
covenants and agrees to purchase same from OWNER or OWNER’S designated agent in
accordance with the electrical rider attached hereto. Notwithstanding anything
to the contrary, OWNER represents that 6 watts per usable square foot for normal
office use excluding air-conditioning will be delivered to the demised premises
throughout the term.

C) Freight Elevators: OWNER shall provide and TENANT shall be permitted to use
the freight and passenger elevators on a non-exclusive basis for construction
and move-in during normal business hours at no charge. Usage of freight
elevators other than during normal business hours (both during construction,
move-in and ongoing) will be provided by OWNER subject to additional charges.
The present hourly charge for after-hours elevator usage is $235.00 per hour.

D) Shaft Space: OWNER will provide to TENANT TENANT’S proportionate share of
secure shaft space from the Telecom “Point of Entry” in tire building to the
premises. TENANT shall have the right to choose its own telecommunications
provider.

 

2



--------------------------------------------------------------------------------

E) Life Safety Systems: OWNER shall provide, at its cost, a base building fire
alarm system capable of supporting typical office space on each floor of the
demised premises with a maximum of 10 zones per floor for connection to the fire
alarm devices to be installed by Owner as part of the Design Build Program.
Under the Design Build Program Owner shall install a complete fire alarm system
coverage on the floors as required by governmental agencies having jurisdiction.

F) Sprinkler: OWNER, at its cost, will deliver a building sprinkler system the
capacity of which will be sufficient to service a sprinkler distribution system
throughout the demised premises meeting the NYC building codes. Such sprinkler
distribution system will be performed and paid for as part of the Design Build
Program.

G) ACP-5 Certificate: OWNER shall deliver an ACP-5 Certificate to TENANT
promptly after lease execution covering the demised premises and the 20th Street
elevator lobby.

 

43. 20th Street Lobby and Elevators;

A) The existing mechanical system associated with the 20th Street elevators
shall be upgraded by OWNER, at its cost, per specifications attached as Exhibit
A. OWNER will also perform a cosmetic renovation on each of the two (2) 20l
Street elevator cabs which services the demised premises (each, an “Elevator
Cab”, collectively, the “Elevators Cabs”) at a cost of $25,000 per Elevator Cab.
In the event that TENANT, at its election, desires a higher standard of cosmetic
upgrade than $25,000 per cab will provide, TENANT shall pay any additional cost
to upgrade the Elevator Cabs provided that it has first approved such additional
cost in writing. Such upgrade and renovation work will begin and be completed
within the first 36 months of the term. TENANT will have design input only with
respect to the cab design but must respond promptly. Upon completion of. such
mechanical upgrade and renovation work, OWNER will also assign to TENANT any and
all warranties in OWNER’S possession relating to the two (2) 20th Street
elevators servicing the demised premises (collectively, the “Elevators”).
Notwithstanding any other provision hereof, if OWNER fails to complete such
mechanical upgrade and cosmetic renovation work within such 36 month period,
TENANT shall have the right to perform such work and all costs expended by
TENANT in connection therewith may, at TENANT’S option, be offset against rent
due hereunder. OWNER will be responsible for the general maintenance and repair
of the Elevators until the upgrade and renovation is completed.

B) Upon completion of the upgraded mechanical system and cosmetic renovation of
the Elevator Cabs, TENANT shall be responsible, at its own cost and expense, for
the operation and maintenance of the Elevators (but not for capital expenditures
which are not covered by warranties or the elevator service contract) using
OWNER’S designated elevator maintenance company provided such company is
competent and accepts competitive terms and conditions. Any expenditures of a
capital nature which are not covered by warranties or the elevator service
contract shall be performed by OWNER, at OWNER’S expense, however, TENANT shall
reimburse OWNER, on a monthly basis for a pro rata share of such expenditures.
TENANT’S pro rata share shall determined by fully amortizing the expenditures,
without interest, over the useful life of the item and charging to TENANT the
monthly amortizable amount during each remaining month of the term after such
work is completed until such expenditure has been fully amortized or the term
ends, whichever shall first occur.

C) Subject to compliance with Articles 3 and 54 of this lease, at any time after
the execution and delivery of this lease TENANT shall have the right to enter
upon and perform alteration and remodeling work in the 20th Street elevator
lobby of the building. Further, notwithstanding any other provision hereof,
OWNER will provide a $100,000 rent credit towards improvements on the 20th
Street elevator lobby. Said credit must be used within 18 months of Commencement
Date (subject to delays in such work caused by OWNER or due to force majeure),
or any unused portion will be forfeited. Credit will be given upon TENANT
providing OWNER with paid construction bills and lien waivers in connection with
such lobby improvements. Amounts spent by TENANT for this work up to $100,000,
plus interest, must be included in the termination payment under Section 45.

D) TENANT, at TENANT’S expense, shall be permitted to install its own security
system (which may be a card access security system) in the premises and/or the
20th Street elevator lobby. Further, prior to the Commencement Date, OWNER, at
its expense, will tie-in its fire safety system to provide emergency exit to
20th Street from the fire stairs leading to the 20th

 

3



--------------------------------------------------------------------------------

Street elevator lobby. OWNER will limit access for all other floors other than
TENANT’S to such stairwell that leads to the 20th Street elevator lobby for
emergency purposes only. It is further understood and agreed that in the event
the 19th Street elevators become inoperable due to an unforeseen event, TENANT
will grant non-related tenants elevator reasonable access until such time 19th
Street elevators are returned to service (which OWNER shall cause to occur as
soon as practicable); otherwise the 20th Street elevator lobby shall be
exclusively for TENANT’S use. Notwithstanding the foregoing, if any such use of
the 20th Street elevator lobby by other building tenants, whether pursuant to
this Section 43.C or Section 44A, below, exceeds ten (10) days, then OWNER shall
pay to TENANT, within ten (10) days of receipt of written invoice, a pro-rata
share of the costs of maintaining and operating the 20th Street elevator lobby
and the elevators therein, including the cost of the security services provided
for such lobby, as such pro rata share is reasonably determined by TENANT.

 

44. 19th Street Lobby and Elevators:

A) Elevators/Fire Stairs: OWNER will install new elevator cabs and mechanicals
in the 19th Street lobby passenger elevators on or before May 31, 2008. OWNER
shall operate all elevators within the elevator bank servicing the premises at
all times during building hours, subject to emergencies and repairs and
maintenance and at all other times will provide at least two passenger elevators
subject to call. It is further understood and agreed that during the renovation
of the 19th Street elevators, non-related tenants shall have access to the 20th
Street elevators, subject to Section 43C above.

B) Building Services/Access: TENANT will have access to the premises seven
(7) days per week, subject to closure for emergencies and as required by law,
twenty-four (24) hours per day. OWNER shall provide heating and air conditioning
to the building lobbies and heat to the premises Monday thru Friday 8:00 a.m. to
9:00 p.m. and Saturday from 8:00 a.m. to 2:00 p.m. consistent with the operation
of similar office buildings. [After hours heat will be provided to the demised
premises, at TENANT’S request and at TENANT’S cost but such cost shall be equal
to the cost to OWNER to provide the same without markup, overhead or profit.]

 

45. Design/Build Program:

A) Following the receipt of the Approved Plans (as hereinafter defined), OWNER
shall cause the work set forth in such Approved Plans for the Design Build
Program (as hereinafter defined) to be performed by StructureTone, Inc.
(“StructureTone”) substantially in accordance with the Approved Plans. The
budget (the “Budget”), construction schedule (the “Construction Schedule”) and
design criteria/plans (the “Design Plans”) of the Design Building Program are
attached hereto and made a part hereof as Exhibits D-l, D-2 and D-3,
respectively. Subject to any TENANT Delay, as defined in Section 45D hereof,
OWNER shall use commercially reasonable efforts to substantially complete the
Design Build Program in accordance with the Construction Schedule, without being
obligated to employ overtime labor or to incur any extraordinary costs in
connection therewith.

B) OWNER and TENANT have agreed upon a price for the hard and soft costs of the
Design Build Program of $5,064,800.00 (the “Design Build Allowance”) based upon
the Budget and the Designed Plans. OWNER shall contribute the sum of
$2,026,000.00 (“OWNER’S Portion”) toward the Design Build Allowance and TENANT
shall contribute the sum of $3,038,800.00 (“TENANT’S Portion”) toward the Design
Build Allowance. Any hard and soft costs of the Design Build Program in excess
of the Design Build Allowance shall be paid by OWNER, except that TENANT shall
be responsible for any cost increases above the Design Build Allowance as a
result of any “change orders” requested by TENANT, provided that TENANT has
first approved the amount of the cost increase for the change order in writing
(“TENANT Change Order Increases”). Any such TENANT Change Order Increases shall
be payable in accordance with the procedures set forth in Section 45C hereof.
For the purposes of this Article, a “changed order” shall be deemed to mean any
change to the Design Plans, other than any brand information required for the
lobby area within the demised premises.

C) All payments for the hard and soft costs of the Design Build Program shall be
made to StructureTone first by OWNER, up to the amount of OWNER’S Portion, and
then by TENANT, up to the amount of TENANT’S Portion plus the cost of any TENANT
Change Order Increases. All applications for payment made by StructureTone shall
be made in accordance with the terms of the construction contract and shall not
be payable until approved by the architect and the

 

4



--------------------------------------------------------------------------------

architect has delivered its certification in the appropriate AIA form. OWNER
shall deliver a copy of such certificate by the architect and all supporting
documents for such payment to TENANT simultaneously with OWNER’S payment of the
amount in question. After OWNER has applied OWNER’S Portion, Tenant shall be
obligated to pay or reimburse OWNER for the cost of the Design Build Program (up
to an amount equal to TENANT’S Portion and any cost of TENANT Change Order
Increases), as additional rent, within ten (10) days after demand by OWNER
therefor, which demand shall be accompanied by the aforementioned certificate by
the architect and reasonably detailed documentation indicating that such payment
shall be due and payable. At TENANT’S request from time to time, OWNER and
TENANT shall identify completed items of the Design Build Program that have been
paid for by TENANT from the TENANT’S Portion, and all such identified items
shall be owned, insured, and booked by TENANT during the term as its asset for
all financial accounting purposes. Notwithstanding anything to the contrary
contained herein, OWNER hereby agrees that Tenant shall not be required to
remove any items set forth on the Design Plans from the demised premises at the
expiration or earlier termination of this lease. OWNER shall deliver to TENANT a
copy of the construction contract with StrutureTone within five (5) days of full
execution. To the extent that there remains any unpaid contingency reserve under
the construction contract after StructureTone has been paid in full, TENANT
shall be entitled to a rent credit in the amount of such contingency reserve.

D) OWNER shall be responsible to provide a complete set of fully engineered
construction documents and scale drawings (such plans and drawings, after the
same shall have been reasonably approved by TENANT in accordance with this
Section, shall be referred to herein as the Approved Plans”) on or around
April 6, 2007, which shall set forth a building installation for the demised
premises and the Building substantially similar to the Design Plans (the “Design
Build Program”). In the event a TENANT Delay (as hereinafter defined) occurs and
results in a delay in OWNER’S construction of the premises, the Rent
Commencement Date will be the date that the Rent Commencement Date would have
occurred absent any such TENANT Delay, but in no event earlier than October 1,
2007. Notwithstanding any other provision hereof, if the Commencement Date has
not occurred by December 31, 2007, subject to extension for each day of TENANT
Delay (the “Final Completion Date”) for any reason other than casualty, then
TENANT shall have the right to terminate this lease upon written notice of
termination delivered to OWNER on or prior to the date that is five (5) business
days after the Final Completion Date; and OWNER shall repay to TENANT within ten
(10) days of written demand all amounts paid by TENANT in connection with this
lease, less any amounts TENANT may recoup from its insurer in the case of
casualty. For the purposes of this Article, a “TENANT Delay” shall mean (i) any
delay by TENANT in reviewing and responding to OWNER regarding the plans
submitted for its approval in accordance with the foregoing provisions hereof
within five (5) business days from the date of submission to TENANT, (ii) any
changes or requests for changes by TENANT to the Approved Plans which cause a
delay or extension in a date or certain dates set forth in the Construction
Schedule, (iii) any delay in the selection of materials to be made by TENANT
which causes a delay or extension in a date or certain dates set forth in the
Construction Schedule, (iv) any failure by TENANT to timely pay TENANT’S Portion
and/or TENANT Change Order Increases as additional rent in accordance with the
provisions of this Article, and (v) any negligence or willful misconduct of
TENANT or its officers, agents, or employees which causes a delay or extension
in a date or certain dates set forth in the Construction Schedule.

E) TENANT, at its election, shall have the right to request OWNER to contribute
an amount equal to $111,000.00 toward the purchase and delivery of the base
building HVAC units for the demised premises, in lieu of OWNER performing the
work set forth in Section 42A(1) hereof. Such request by Tenant shall be in
writing and TENANT shall have the right to make such election within five
(5) business days after the receipt of the Approved Plans, in which event OWNER
shall contribute such amount (in addition to OWNER’S Portion) for the HVAC units
in accordance with the provisions of Section 45B hereof, and OWNER shall have no
obligation to perform the work set forth in Section 42A(1) hereof.

 

5



--------------------------------------------------------------------------------

46. Non-Disturbance:

OWNER shall obtain a subordination, non-disturbance and attornment agreement in
favor of TENANT from OWNER’S existing lender, in the form annexed hereto as
Exhibit B, within thirty (30) days after full execution hereof, in the absence
of which TENANT may terminate this lease and receive immediate and full refund
of any prepayment in rent made by Tenant. OWNER hereby represents that such
lender is the sole holder of a mortgage affecting the building and land on which
it is located and that OWNER holds fee title to the building and the land on
which it is located. With respect to any mortgages, deeds of trust or other
liens or any superior leases which hereafter affect the building or the land
upon which it is situated, OWNER shall, as a condition of any obligation of
TENANT to subordinate thereto, secure and deliver to TENANT, in recordable form,
a similar non-disturbance agreement whereby the holder of any such encumbrance
or the lessor of any such superior lease agrees to recognize all of TENANT’S
rights under this lease.

 

47. Right of First Offer to Lease:

Tenant shall have a right of first offer to lease the entire eighth floor, and
only the entire eighth floor (the “First Offer Space”). The current tenant’s
lease expires May 31, 2010. Provided TENANT is not in default beyond the
expiration of any applicable grace and notice period, OWNER will offer TENANT
before May 31, 2009 (but not before June 30, 2008) a right of first offer
(“Right of First Offer”) described below. If TENANT accepts, TENANT shall be
irrevocably bound.

The Right of First Offer can only be exercised in accordance with, and subject
to, the following terms and conditions:

A) OWNER shall notify TENANT in writing before May 31, 2009 (but not before
June 30, 2008) that TENANT may lease the First Offer Space. OWNER’S notice will
include:

1) the approximate date on which the First Offer Space will become available for
occupancy by TENANT;

2) the improvements, if any, OWNER is willing to make to the First Offer Space.

3) the number of months of free rent, if any, OWNER will offer with respect to a
lease of the First Offer Space.

4) the base rent at which OWNER will lease the First Offer Space to TENANT.

5) any other relevant terms OWNER would include in a lease to TENANT of the
First Offer Space.

B) Within ten (10) business days after TENANT’S receipt of OWNER’S notice,
TENANT shall exercise the Right of First Offer, or lose it irretrievably. If
TENANT timely exercises the Right of First Offer, then the leasing of the First
Offer Space will be on the same terms and conditions as this lease for a term
co-terminous herewith except for any specific terms contained in OWNER’S notice
above, and:

1) TENANT’S obligation to pay base rent and additional rent for the First Offer
Space will commence on the date such space is delivered to TENANT for its
exclusive use, except as provided in OWNER’S offer notice.

2) OWNER will deliver and TENANT will accept the First Offer Space in its then
existing condition, on an “as is” basis except as provided in OWNER’S offer
notice. TENANT will not be entitled to receive any contribution or allowance
from OWNER for improvement of the First Offer Space, except as provided in
OWNER’S offer notice.

C) If TENANT does not timely exercise the Right of First Offer for the First
Offer Space strictly in accordance with this Section, time being of the essence,
the Right of First Offer will cease to exist for the First Offer Space and OWNER
shall be free to lease the First Offer Space on such terms that have a net
effective base rent equal to at least 90 percent of what was offered to TENANT
in OWNER’S offer notice (otherwise OWNER must reoffer such space to TENANT in
accordance with the foregoing provisions hereof prior to leasing such First
Offer Space to a third party but TENANT shall only have 5 business days to
accept any new offer).

 

6



--------------------------------------------------------------------------------

D) TENANT may not assign its Right of First Offer to any sublessee of the
premises, or to any other person other than an assignee of this lease; however,
if TENANT has exercised the Right of First Offer and has leased the First Offer
Space, then TENANT’S right to sublease the First Offer Space, or to assign its
rights under the Lease to the First Offer Space, will be subject to Article 80.

E) Upon inclusion of the First Offer Space, all references in this lease to the
“premises” or the “demised premises” shall be deemed to include the First Offer
Space.

 

48. Option to Extend at Market Rent:

A) Option Period. Provided TENANT is not in default under this lease at the time
of exercise beyond the expiration of any applicable grace and notice period, and
TENANT (together with any Permitted Transferees, as hereinafter defined) has
possession of at least 85 percent of the premises, TENANT will have the option
to extend the term for one additional period of five (5) years (the “Option
Period”) on the same terms, covenants, and conditions of this lease, except that
the base rent during the Option Period will be determined pursuant to Section 48
(B). TENANT may only exercise its option (if at all) by giving OWNER written
notice of the exercise of such opinion (the “Option Notice”) at least twelve
(12) months but not more than fifteen (15) months prior to the expiration of the
initial term, winch exercise shall be irrevocable.

B) The base rent during the Option Period will be determined as follows:

1) OWNER and TENANT will have fifteen (15) days after OWNER receives the Option
Notice within which to agree on the base rent for the Option Period. If they
agree on the base rent within such fifteen (15) day period, they will amend this
lease by stating the base rent for the Option Period.

2) If they are unable to agree on the base rent for the Option Period within
such fifteen (15) day period, then, the base rent for the Option Period will be
the then-fair market rental value of the premises as determined in accordance
with Section 48(B)(4) and the periodic rental increases will be consistent with
current market standards for rent increases at that time, in amounts and at
frequencies determined by the appraisers pursuant to Section 48(B)(4).

3) The “then-fair market rental value of the Premises” means what a landlord
under no compulsion to lease the premises and a tenant under no compulsion to
lease the premises would determine as rents (including base rent and rental
increases) for the Option Period, as of the commencement of the Option Period,
taking into consideration the uses permitted under this lease, the quality,
size, design and location of the premises, and the rent for comparable buildings
located in the vicinity of 11 West 19th Street and that all of the provisions of
this lease including Section 52 would be applicable during the Option Period
other than Section 41, 45, 47 and 48 and Sections 42(A), 42(G), 43(A) and 43(C)
and the first sentence of 44(A), which shall not apply.

4) Within ten (10) days after the expiration of such fifteen (15) day period,
OWNER and TENANT will each appoint a real estate broker with at least ten
(10) years’ full-time commercial brokerage experience in the area in which the
premises are located to appraise the then-fair market rental value of the
premises. If either OWNER or TENANT does not appoint a broker within ten
(10) days after the other has given notice of the name of its broker, the single
broker appointed will be the sole broker and will set the then-fair market
rental value of the premises. If two (2) brokers are appointed pursuant to this
Section 48(B)(4), they will meet promptly and attempt to set the then-fair
market rental value of the premises. If they are unable to agree within thirty
(30) days after the second broker has been appointed, they will attempt to
select a third broker meeting the qualifications stated in this
Section 48(B)(4)within ten (10) days after the last day the two (2) brokers are
given to set the then-fair market rental value of the premises. If they are
unable to agree on the third broker, either OWNER or TENANT, by giving ten
(10) days’ prior notice to the other, can apply to the then-presiding judge of
the Supreme Court sitting in New York County for the selection of a third broker
who meets the qualifications stated in this paragraph. OWNER and TENANT each
will bear one-half of the cost of appointing the third broker and of paying the
third broker’s fee. The third broker must be a person who has not acted in any
capacity for either OWNER or TENANT during the prior five (5) years.

 

7



--------------------------------------------------------------------------------

Within thirty (30) days after the selection of the third broker, a majority of
the brokers will set the then-fair market rental value of the Premises. If a
majority of the brokers are unable to set the then-fair market rental value of
the Premises within thirty (30) days after selection of the third broker, the
three (3) appraisals will be averaged and the average will be the then-fair
market rental value of the Premises. Both parties will be bound by the above
process.

5) During the Option Period, if the Option Notice has been timely sent, this
lease shall remain in full force and effect except that (i) the base rent shall
be as agreed or determined pursuant to this Section 48, (ii) the provisions of
Sections 42, 45, 47 and 48 shall not be applicable and (iii) all other
provisions of this lease shall remain in full force and effect (including
Section 52) without change. At the request of either party, the parties shall
enter into a written agreement confirm the extension of the lease term and the
terms and condition of such extension.

6) It shall be a condition of the effectiveness of TENANT’S extension of the
term for the Option Period that prior to the commencement of the extended term
OWNER shall have received a written ratification of the guaranty of Alliance
Data Systems Corporation, in form reasonably acceptable to OWNER.

 

49. Guaranty:

It is a condition of the effectiveness of this lease that Alliance Data Systems
Corporation shall have executed and delivered to OWNER a guaranty of this lease
in the form of Exhibit C hereto (the “Guaranty”)-

 

50. INTENTIONALLY OMITTED

 

51. Maintenance, cleaning etc.

A) OWNER shall not be obligated to provide any maintenance, cleaning or rubbish
removal services with respect to the demised premises except as expressly
provided herein. TENANT shall maintain the demised premises in good repair.
TENANT may, at it own cost and expense, employ a cleaning contractor to clean
and remove all rubbish and refuse from the demised premises (including carting
the same from the building). However, it is further understood and agreed that
unless TENANT has its own employees clean the demised premises as described
above, TENANT shall engage contractors approved by OWNER (which approval shall
not be unreasonably withheld or delayed regardless of whether it is a union
contractor) for its cleaning and carting. TENANT agrees not to employ any person
or firm for cleaning or other services in the demised premises (i) without
OWNER’S prior written consent, such consent not to be unreasonably withheld, or
delayed or (ii) the employment of such person or firm would cause any labor
disharmony as further provided in Section 54(B) hereof.

B) Notwithstanding anything in this Lease to the contrary, OWNER shall not be
obligated to maintain the demised premises or any of the electrical systems
therein when caused by TENANT’S over capacity or misuse or to maintain
ventilation fixtures located therein, including, without limitation, lighting
fixtures and the bulbs therefor.

 

52. Additional Rent: (Real Estate Tax Escalation)

In the event that the Real Estate Taxes, as hereinafter defined, for any year of
the term after the fiscal year 2007/2008 (July 1, 2007—June 30, 2008) be in
excess of the Real Estate Taxes for the fiscal year 2007/2008 (July 1, 2007—June
30, 2008) (the “base tax year”), TENANT shall pay to OWNER as additional rent an
amount equal to 18.2% (“TENANT’S Share”) of such excess, if any. TENANT’S share
shall be equitably reduced to the extent that the square footage of the building
increases during the term. Such amounts shall be payable within thirty (30) days
of an invoice therefor, which invoice shall be accompanied by a copy of the tax
bill, but in no event earlier than thirty (30) days prior to the date payment is
required to be made to the taxing authority. The submission of a duplicate
original tax bill of the OWNER shall be deemed conclusive evidence of the amount
of the Real Estate Taxes for each year. “Real Estate Taxes” for the purposes
hereof shall mean (a) all real estate taxes, assessments, sewer rents and water
charges and governmental levies and taxes, assessed, levied or imposed upon all
or any part of

 

8



--------------------------------------------------------------------------------

the building or the parcel of land on which the building is located including,
without limitation, any business improvement district taxes, charges or
assessments and any tax measured by or payable with respect to rent, and (b) any
expenses incurred by OWNER in contesting any of the foregoing or the assessed
valuations of all or any part of such land or building, or collecting any
refund. Real Estate Taxes shall not include franchise, estate, inheritance,
succession, capital levy, transfer, income or excess profits taxes assessed on
or payable by OWNER or interest or penalties imposed on OWNER for late payment
of Real Estate Taxes. If, due to a change in the method of taxation, a new or
additional tax, however designated, shall be levied against OWNER and/or such
land or building, in addition to or in substitution, in whole or in part, for
any tax which would otherwise constitute “Real Estate Taxes”, or in lieu of
additional Real Estate Taxes, such tax or imposition shall be deemed for the
purposes hereof to be included within the term “Real Estate Taxes”.

If OWNER should incur any expense in connection with OWNER’S endeavoring to
reduce or prevent an increase in assessed valuation (which is not duplicative of
any expenses previously included in Real Estate Taxes), TENANT shall be
obligated to pay as additional rent the amount computed by multiplying the
TENANT’S Share times such expense of OWNER, and such amount shall be due and
payable within thirty (30) days of demand by OWNER and collectible in the same
manner as basic rent. TENANT shall receive credit for any tax refund or
reduction within thirty (30) days of receipt. All obligations and rights under
this Article 52 shall survive the expiration or earlier termination of this
lease.

If the Real Estate Taxes for the base tax year shall be reduced as a result of a
proceeding brought by OWNER then, for the purposes of this Article, Real Estate
Taxes for the base tax year shall be deemed to be their value following such
reduction.

 

53. Brokers:

Each party warrants and represents to the other that it has had no dealings with
any broker or agent except Kaufman/Adler Realty, CB Richard Ellis and Trammel
Crow Company (“Named Brokers”) and John Boyle who was previously with CB Richard
Ellis and Trammel Crow Company, in connection with this lease and covenants and
agrees to hold harmless and indemnify the other from and against any and all
costs and expenses or liability for any compensation, commissions, fees and
charges claimed by any other broker or an agent with respect to this lease or
the negotiation thereof arising out of such party’s acts. The obligations of the
parties contained in this Article shall survive the expiration or earlier
termination of this lease. OWNER shall be responsible for any brokerage fee, or
commission due the Named Brokers.

 

54. Alterations:

Notwithstanding anything to the contrary herein, it is understood and agreed
that this Article 54 shall not apply to the Design Build Program.

In addition to the requirements of Article 3:

A) TENANT, at its expense, shall obtain all necessary governmental permits and
certificates for the commencement and prosecution of any alterations made by
TENANT in and to the demised premises (“TENANT’S Changes”) and for final
approval thereof upon completion, and shall cause TENANT’S Changes to be
performed in compliance therewith and with all applicable laws and requirements
of insurance bodies, and in good and workmanlike manner, using new materials and
equipment at least equal in quality and class to the original installations in
the building . Further, OWNER may designate a supervising engineer at the
expense of TENANT to review plans for any TENANT’S Changes to assure compliance
with all applicable legal and safety requirements provided such expense is
reasonable and competitive and represents the actual out-of-pocket costs paid or
payable by OWNER for such plan review. TENANT’S Changes shall be performed in
such manner as not to unreasonably interfere with and not to impose any material
additional expense upon OWNER in the maintenance or operation of the building.
Throughout the performance of TENANT’S Changes, TENANT, at its expense, shall
carry, or cause to be carried, workmen’s compensation insurance in statutory
limits and general liability insurance, under which OWNER and its agents shall
be named as additional insureds, in such limits as OWNER may reasonably
prescribe, with insurers reasonably satisfactory to OWNER. TENANT shall furnish
OWNER, on request, with satisfactory evidence that such

 

9



--------------------------------------------------------------------------------

insurance is in effect at or before the commencement of TENANT’S Changes and, at
reasonable intervals thereafter during the continuance of TENANT’S Changes.
Except as otherwise expressly provided herein, the provisions of Article 3 shall
apply to all of TENANT’S Changes made hereunder. TENANT shall not permit, other
than with respect to trade fixtures or equipment, to the reservation of any
title to or a security interest in such goods by any conditional vendor. All
electrical and plumbing work in connection with TENANT’S Changes shall be
performed by contractors or subcontractors licensed therefor by all governmental
agencies having or asserting jurisdiction.

B) TENANT agrees that the exercise of its rights pursuant to the provisions of
this Article or Article 51 shall not be done in a manner, which would create any
work stoppage, picketing, or labor disruption or violate any union contracts
affecting the land and/or building nor unreasonable interference with the
business of OWNER or any lessee or occupant of the building. In the event of the
occurrence of any condition described above arising from the exercise by TENANT
of its rights pursuant to the provisions of this Article or Article 51, TENANT
shall, immediately upon notice from OWNER, cease the manner of exercise of such
rights giving rise to such conditions. In the event TENANT fails to cease such
manner of exercise of its rights as aforesaid, OWNER, in addition to any rights
available to it under this lease and pursuant to law, shall have the right to
injunction upon notice hand delivered to TENANT.

C) TENANT, at its expense, and with due diligence and dispatch, shall within
thirty (30) days after notice from OWNER procure the cancellation or discharge
of all notices of violation arising from or otherwise connected with TENANT’S
Changes which shall be issued by the Department of Buildings or any other public
or quasi-public authority having or asserting jurisdiction. Provided OWNER shall
give TENANT notice thereof, TENANT shall defend, indemnify and save harmless
OWNER against any and all mechanic’s and other liens filed in connection with
TENANT’S Changes, including the liens of any security interest in, conditional
sales of, or chattel mortgages upon, any materials, fixtures or articles so
installed in and constituting part of the demised premises and against all
costs, expenses and liabilities incurred in connection with any such lien,
security deposit, conditional sale or chattel mortgage or any action or
proceeding brought thereon. TENANT, at its expense, shall procure the
satisfaction or discharge of all such liens by bonding or otherwise within ten
(10) business days after receiving notice of the filing of any such lien. Notice
is hereby given that TENANT has no power, authority or right to do any act or
make any contract which may create or be the foundation for any lien upon the
fee or leasehold estate of the OWNER in the demised premises or upon the land or
building of winch they are a part or the improvements now or hereafter erected
upon the demised premises or the land or the building of which they are a part.
If TENANT shall fail to procure the satisfaction or discharge of all liens as
hereinabove provided, OWNER may pay the amount of such lien or discharge the
same by deposit or by bond or in any manner according to law, and pay any
judgment recovered in any action to establish or foreclose such lien or order,
and any amount so paid, together with expenses incurred by the OWNER, (including
all attorney’s fees and disbursements incurred in and the defense of any such
action, bonding or other proceeding) shall be payable by TENANT as additional
rent hereunder.

D) All alterations, additions or improvements to the demised premises, including
those installed by and at the expense of TENANT, in accordance with the terms of
Articles 3, 42 and 54 hereof, shall become the property of OWNER at the
expiration of this lease, except all furnishings, equipment, trade fixtures and
all moveable items.

E) Notwithstanding anything to the contrary in this lease, TENANT may, upon
notice to OWNER, make non-structural alterations which do not adversely affect
building systems (including without limitation, windows) not to exceed a cost of
$100,000 in the aggregate, for any particular project provided that all other
requirements of this Article and Article 3 are first met.

 

55. Insurance:

A) TENANT shall provide, prior to entry upon the demised premises, and maintain
throughout the term of this lease, at its own cost, and with companies rated not
less than A/VII by A.M. Best Company, Inc., or its successor and authorized to
do business in the State of New York

 

10



--------------------------------------------------------------------------------

1) General Liability insurance in an amount not less than $5,000,000.00 combined
single limit for bodily injury, personal injury and property damage arising out
of any one occurrence, protecting OWNER and TENANT, as their interests may
appear, which insurance shall be written on an occurrence basis and name as an
additional insured OWNER and any other parties having an insurable interest who
have been designated by OWNER to TENANT in writing. OWNER shall also be named as
an additional insured under any excess liability policy maintained by TENANT.

2) Workers’ compensation insurance covering all persons employed by TENANT or by
its representatives in connection with work performed by or for TENANT.

3) “Special Form” fire insurance covering all personal property, including plate
glass (if applicable), equipment, fixtures owned, rented, leased, installed or
brought in, on or about the demised premises by TENANT. TENANT shall procure a
clause in, or endorsement on, each of their policies for fire or extended
coverage insurance covering the demised premises or personal property, including
plate glass(if applicable) , fixtures or equipment located thereon, pursuant to
which the insurance company waives subrogation or consents to a waiver of right
or recovery against OWNER.

TENANT agrees not to make claims against or seek to recover from OWNER for loss
or damage to its property or property of others covered by such insurance.

All of TENANT’S insurance shall be in a form reasonably satisfactory to OWNER
and shall provide that it shall not be canceled, terminated or changed except
after 30 days’ written notice to OWNER. Certificates of such policies (with
evidence of payment of the premium) shall be deposited with OWNER prior to the
day such insurance is required to be in force and upon y renewals, at least
thirty (30) days prior to the expiration of the term of coverage. OWNER shall
have the right from time to time during the term, to require that TENANT
increase the amount and/or types of coverage required to be maintained under
this Article to the amounts and/or types generally required of TENANT’S in
comparable situations. The minimum limits of liability insurance required herein
shall in no way limit or diminish TENANT’S liability.

B) TENANT shall not commit or permit anything to be done in, to or about the
demised premises, contrary to law, or which will invalidate or be in conflict
with the insurance policies carried by OWNER or by others for OWNER benefit, or
do or permit anything to be done, or keep, or permit anything to be kept, in the
demised premises, which (i) could result in termination of any of such policies,
(ii) could adversely affect OWNER’S right of recovery under any such policies,
(iii) could subject OWNER to any liability or responsibility to any person, or
(iv) would result in reputable and independent insurance companies refusing to
insure the building or property of OWNER therein in amounts satisfactory to its
mortgagees. If any such action by TENANT, or any failure by TENANT to comply
with the requirements of insurance bodies or to perform TENANTS obligations
hereunder, or any particular use of the demised premises by TENANT shall result
in the cancellation of any such insurance or an increase in the rate of premiums
payable with respect to such policies, OWNER shall promptly notify TENANT and if
TENANT shall not promptly cease such activity, TENANT shall indemnify, defend
and hold OWNER harmless against all losses, costs, expenses and liabilities,
including, but not limited to, any loss which would have been covered by such
insurance and the resulting additional premiums paid or payable by OWNER. TENANT
shall make such reimbursement within thirty (30) days after receipt of notice
and evidence from OWNER that such additional premiums have been paid, without
limiting OWNER’S rights otherwise provided in this lease.

C) INDEMNIFICATION BY TENANT: TENANT covenants and agrees that TENANT at all
times will indemnify and save, protect, defend and keep harmless OWNER of, from
and against any and all liability, cost, damage, expense, reasonable attorneys’
fees, and fines whatsoever which may arise or be claimed against OWNER, by any
person or persons for any loss, injury, damage or death to any person or
property whatsoever, consequent upon or arising from or out of the business,
operations, use or occupancy of the demised premises by TENANT, TENANT’S agents,
employees or servants or arising from or in connection with any other act or
omission of TENANT except to the extent arising out of the negligence or willful
misconduct of OWNER or its agents or employees. TENANT further covenants and
agrees that in the event any suit or proceeding shall be brought against OWNER
as a result of any loss, damage, injury or death as a foresaid, TENANT will
defend such suit or proceeding and will pay any judgments against the OWNER,
including reasonable attorney’s fees, costs, fines and expenses of the OWNER.

 

11



--------------------------------------------------------------------------------

D) INDEMNIFICATION BY OWNER. To the fullest extent permitted by law but except
(a) as otherwise expressly provided herein and (b) to the extent due to the
negligence or willful misconduct of TENANT or its agents, employees and
contractors, OWNER agrees to indemnify, save, protect, defend and keep harmless
TENANT and its agents, employees and contractors of, from and against any and
all liability, cost, damage, expense, reasonable attorneys’ fees, and fines
whatsoever which may arise or be claimed against TENANT from (i) the negligence
or willful misconduct of OWNER or OWNER’S agents, contractors, employees,
licensees, (ii) any acts, omissions or negligence of OWNER or the contractors,
agents, employees, or licensees thereof, in or about the building or
(iii) injury or death to any person or damage to property of any person or
entity on account of any acts, omissions or negligence of OWNER or the
contractors, agents, employees, or licensees thereof occurring during the term
of tins lease in the building.

E) INDEMNIFICATION PROCEDURE, hi case any action or proceeding is brought
against either party by reason of any claim, (a) the indemnified party shall
deliver to the indemnifying party prompt notice thereof (it being agreed that
the indemnified party’s failure to promptly provide such notice shall in no
event modify or limit the indemnifying party’s indemnification obligation
hereunder except to the extent that the indemnifying party is materially
prejudiced thereby (e.g., the denial of coverage as a result thereof by the
insurance company of the indemnifying party), (b) the indemnifying party, upon
notice from the indemnified party, will, at the indemnifying party’s expense,
resist or defend such action or proceeding by counsel approved by the
indemnified party in writing, such approval not to be unreasonably withheld (it
being agreed that any counsel designated by the indemnifying party’s insurance
company shall be deemed to be approved by the indemnified party), (c) the
indemnified party, at the indemnifying party’s expense, shall reasonably
cooperate with the indemnifying party in connection therewith (it being agreed
that the indemnifying party shall have the right to control the defense of such
claim) and (d) the indemnifying party shall not settle any such claim without
the prior written consent of the indemnified party, which consent shall not be
unreasonably withheld or delayed.

F) OWNER’S INSURANCE. OWNER, at its expenses, shall maintain throughout the term
of this lease (with customary deductibles) (a) special form property insurance
against loss or damage by fire or other casualty, in an amount equal to one
hundred percent (100%) of the replacement value of the building and (b) a policy
of commercial general liability insurance in an amount customarily earned by
similarly situated owners of comparable office buildings in Manhattan. All
insurance required to be maintained by OWNER hereunder may be effected pursuant
to blanket policies covering other locations of OWNER or its affiliates,
provided that such blanket policies (a) provide that the amount of insurance
allocable to the building shall at all times not be less than the amounts set
forth above, and that such amounts will not be reduced by any loss at any other
location. Such insurance limits may be satisfied by excess policies.

 

56. Certificate of Occupancy:

TENANT will at no time use or occupy the demised premises in violation of the
certificate of occupancy issued for the building. OWNER represents that the
permitted use as general offices is permissible under the current certificate of
occupancy, but OWNER makes no representation as to future use of the demised
premises, nor any representation that the Certificate of Occupancy will always
allow the uses permitted TENANT. OWNER will not seek to change the Certificate
of Occupancy so as to prohibit TENANT’S permitted use, and will maintain the
certificate of occupancy so as to permit general office use.

 

57. Signage:

TENANT, at its sole cost and expense, shall be authorized to install signage
within the premises and in the 20th Street lobby in compliance with all
applicable legal requirements.

TENANT, at its expense, shall also be permitted the non-exclusive right to
install signage in the 19th Street lobby of the building, subject to OWNER’S
approval of size, materials appearance and location, so long as TENANT and its
Permitted Transferees have possession of at least two full floors in the
building.

 

12



--------------------------------------------------------------------------------

The location, size, color, material and manner of installation of TENANT’S lobby
sign (19th Street lobby) shall be mutually agreed upon by OWNER and TENANT;
provided, however, in no event shall such lobby sign be larger than two (2) feet
by four (4) feet.

Flagpole: Upon the expiration date or earlier termination of the current Sam
Flax lease in the building (expiration date of which is April 30, 2010), TENANT
will be given the right to use the flagpole that is closest to the 20th Street
lobby. The design and size of the flag which shall portray the name and/or logo
of the principal permitted occupant of the demised premises will require OWNER’S
prior approval, which approval shall not be unreasonably withheld or delayed.
There are currently three (3) flagpoles outside the building on 20th Street.
OWNER will not permit any other flagpoles on 20th Street during the term of this
lease.

Legal Requirements: All rights granted to TENANT under this Article are subject
to compliance, at TENANT’S sole cost and expense, with all applicable legal
requirements which may include obtaining the approval of the Landmarks
Preservation Commission. OWNER agrees to cooperate with TENANT in obtaining any
necessary approvals.

 

58. Limitation of Liability:

TENANT shall look only to OWNER’S estate and property in the building and the
land and the proceeds of any condemnation award or fire insurance proceeds and,
where expressly so provided in this lease, to offset against the rents payable
under this lease, for the satisfaction of TENANT’S remedies for the collection
of a judgment (or other judicial process) requiring the payment of money by
OWNER in the event of any default or liability by OWNER hereunder, and no other
property or assets of OWNER and no property of any officer, member, employee,
director, shareholder, partner or principal of OWNER shall be subject to levy,
execution or other enforcement procedure for the satisfaction of TENANT’S
remedies under or with respect to this lease, the relationship of OWNER and
TENANT hereunder or TENANT’S use or occupancy of the demised premises. Anything
to the contrary notwithstanding, nothing herein shall be construed to allow
TENANT to withhold rent for any reason whatsoever, except as herein provided.

 

59. Curing TENANT’S Defaults, Additional Rent:

A) Anything to the contrary contained in this lease notwithstanding, if TENANT
shall default in the performance of any of TENANT’S obligations under this
lease, OWNER, without thereby waiving such default, may (but shall not be
obligated to) perform the same for the account and at the expense of TENANT,
without notice in a case of emergency, and in any other case, only if such
default continues after the expiration of (i) ten (10) business days from the
date OWNER gives TENANT notice of intention to do so, or (ii) the applicable
grace period provided in paragraph 17 or elsewhere in this lease for cure of
such default, whichever occurs later.

B) Bills for any reasonable expenses incurred by OWNER in connection with any
such performance by it for the account of TENANT, and bills for all costs,
expenses and disbursements of every kind and nature whatsoever, including
reasonable attorneys’ fees, involved in collecting or endeavoring to collect the
base rent or additional rent or any part thereof or enforcing or endeavoring to
enforce any rights against TENANT, under or in connection with this lease, or
pursuant to law, including any such cost, expense and disbursement including but
not limited to, reasonable attorneys’ fees involved in instituting and
prosecuting summary proceedings, as well as bills for any property, material,
labor or services provided, furnished, or rendered, by OWNER or at TENANT’S
request, may be sent by OWNER to TENANT monthly, or immediately, at OWNER’S
option, and shall be due and payable by TENANT in accordance with the terms of
such bills but no later than 10 days after giving notice of such bills.

 

60. Late Charge:

If any payment owed to OWNER from TENANT under this lease is late and remains
unpaid for more than five (5) days after the date when due, then a late charge
shall become due and owing to OWNER with respect to such late payment equal to
two (2) cents of each dollar of the amount due for each month, or part thereof,
of lateness in addition to any other amounts due and such amount shall
constitute additional rent hereunder.

 

13



--------------------------------------------------------------------------------

61. Conditional Limitations:

A) If any one or more of the following events (“Events of Default”) shall
happen:

1) If TENANT shall fail to make any payment of base rent owed under this lease
when due and payable and such payment has not been made within ten (10) days
after notice thereof from OWNER to TENANT of non-payment;

2) If TENANT shall fail to make any payment of additional rent owed under this
Lease when due and payable and such payment is not made within ten (10) days
after notice thereof from OWNER to TENANT;

3) If TENANT shall fail to perform or comply with any of the covenants,
agreements, terms or conditions contained in this lease other than those
referred to in the foregoing sub-paragraphs 1 or 2 of this Section and such
failure shall continue for a period of thirty (30) days after notice thereof
from OWNER to TENANT, or in the case of a default or a contingency which cannot
with due diligence be cured within such period of thirty (30) days, if TENANT
shall fail to commence to cure the same and thereafter to prosecute the curing
of such default with due diligence (it being intended that in connection with a
default not susceptible of being cured with due diligence within thirty
(30) days that the time of TENANT within which to cure the same shall be
extended for such period as may be necessary to complete the same with due
diligence);

Then and in any such event OWNER, at any time thereafter, may give written
notice to TENANT specifying such event(s) of default and stating that this lease
and the term hereby demised shall expire and terminate on the date specified in
such notice, which shall be at least seven (7) days after the giving of such
notice, and upon the date specified in such notice this lease and the term
hereby demised and all rights of TENANT under this lease shall expire and
terminate as fully and completely as if said date were the date herein
originally fixed for the expiration of this lease;

B) Upon any termination of this lease pursuant to paragraph A of this Section,
or any termination by summary proceedings or otherwise, TENANT shall quit and
peacefully surrender the premises to OWNER, without any payment therefor by
OWNER, and OWNER, upon or at any time after any such termination may, without
further notice, enter upon and re-enter the premises and possess and re-possess
itself thereof, summary proceedings, ejectment or as otherwise permitted by law,
and may dispossess TENANT and remove TENANT and all other persons and property
from the premises and may have, hold and enjoy the premises and the right to
receive all rental income of and from the same.

C) After any termination pursuant to paragraph A of this Section, or any
termination by summary proceedings or otherwise, (a) all sums payable by TENANT
hereunder up to the time of such termination shall become due thereupon and be
paid, (b) at OWNER’S option, either (i) there shall immediately become due from
TENANT or the legal representatives of TENANT the aggregate amount of base rent
and additional rent which would have been payable by TENANT for the period
commencing with such termination and ending on the originally fixed expiration
date of the lease, less the fair rental value of the demised premises for such
period, such difference being discounted to present value at a commercially
reasonable interest rate, or (ii) TENANT may sue for the base rent and the
additional as it comes due or would have come due had this lease not been
terminated and, in either case, OWNER shall be entitled to receive from TENANT
all costs and expenses of putting the property in good order, or for preparing
the same for re-rental, plus reasonable attorneys’ fees and costs and
disbursements for the collection of such amount which amount plus such
reasonable attorneys’ and brokerage fees, costs and disbursements shall
constitute additional rent.

 

62. Holdover:

If the demised premises are not surrendered and vacated as and at the time
required by this lease whether it be a natural expiration or an expiration due
to default (time being of the essence), TENANT shall be liable to OWNER for
(a) only to the extent such holding over exceeds sixty (60) days, all losses,
costs, liabilities and damages which OWNER may incur by reason thereof,
including without limitation, reasonable attorneys’ fees and disbursements, and
TENANT shall indemnify, defend and hold harmless OWNER against all claims made
by any succeeding tenants against OWNER or otherwise arising out of or resulting
from the failure of TENANT to

 

14



--------------------------------------------------------------------------------

timely surrender and vacate the demised premises ha accordance with the
provisions of this lease within such 60-day period, and (b) per diem use and
occupancy with respect to the demised premises equal to two times the base rent
and additional rent payable under this Lease for the last year of the term of
this lease (which amount OWNER and TENANT presently agree is the minimum to
which OWNER would be entitled, is presently contemplated by them as being fair
and reasonable under such circumstances and is not a penalty), hi no event,
however, shall this Article be construed as permitting TENANT to hold over in
possession of the demised premises after the expiration or termination of the
term of this Lease.

 

63. Certificates:

TENANT agrees that from time to time, within thirty (30) days after OWNER’S
written request, TENANT will execute, acknowledge and deliver to OWNER a
statement certifying to such reasonable information regarding this lease as
OWNER may request, including, without limitation, the commencement and
expiration dates of the term, that this lease is unmodified and in full force
and effect (or if there have been modifications, that it is in full force and
effect as modified and stating the modifications), and the dates to which base
rent, additional rent and all other sums due hereunder from TENANT have been
paid in advance, if any, and stating whether or not to the knowledge of the
signer of such certificate OWNER is in default under this lease, and if so,
specifying each such default of which the signer has knowledge. The foregoing
shall not limit any other rights and remedies available to OWNER for breach of
this Article.

 

64. Laws Governing:

This agreement shall be governed and construed in accordance with the laws of
New York State, except for the provisions relating to choice of law, applicable
to agreements made and/or to be performed wholly within said state and the
parties hereto submit to the jurisdiction of the state and federal courts
located in New York with respect to any action or proceedings which may arise
under this lease and to accept service of process effective via the mailing, by
registered or certified mail, return receipt requested, of any summons, writ or
order of any such court to the addresses set forth herein, provided reasonable
notice and/or time to appear are allowed therein. The parties also hereby waive
any claim that the state and federal courts located in New York are inconvenient
forums.

 

65. Severability:

Any provision of this lease that is not enforceable under the laws of the United
States or the State of New York shall be construed to be severable from the
other provisions of this lease without affecting the enforceability of the
remaining provisions.

 

66. Force Majeure:

OWNER shall not be deemed in default in the performance of any obligation or
undertaking provided herein in the event and/or so long as the performance of
any such obligation is prevented or delayed, retarded or hindered by Act of God,
fire, earthquake, floods, explosion, action of the elements, war, hostilities,
invasion, insurrection, riot, mob violence, sabotage, inability to procure or a
general shortage of labor, equipment, facilities, materials or supplies in the
open market, failure of transportation, lockouts, action of labor unions,
condemnation, requisition, laws, orders of government or civil or military or
naval authorities, or any other cause, whether similar or dissimilar to the
foregoing, not within the reasonable control of OWNER. Notwithstanding anything
to the contrary set forth in this lease, if at any time, the premises lack (or
receives grossly inadequate provision of) any essential services or utilities to
be provided or arranged by OWNER, including, without limitation, heat, water
(for sprinkler or lavatory purposes), electricity, elevator service to the
premises from any elevator bank or OWNER in exercising its rights under Article
81 hereof unreasonably interferes with TENANT’S ability to use the premises or
OWNER fails to perform the obligations recited in Article 4 of this lease, in
each case, to such an extent that TENANT is unable to operate its business in
the premises in substantially the same manner as TENANT conducted its business
prior to such event, for any reason other than a casualty covered by Article 9
of this lease, and such lack, inadequacy or failure continues to substantially
the same extent for ten (10) consecutive business days or twenty (20) business
days in any twelve (12) month period, then rent shall abate proportionately to
the extent the premises are untenantable by reason thereof. If the lack,
inadequacy or failure continues to substantially the same extent for a period in
excess of

 

15



--------------------------------------------------------------------------------

forty-five (45) days during any twelve (12) month period, then TENANT shall have
the right to terminate this lease by giving OWNER ten (10) days’ written notice
within five (5) business days of the end of such forty-five (45) day period, and
unless such service is restored within such ten (10) day period, this lease
shall terminate as of the tenth (10th) day after such notice. This article shall
not apply to events giving rise to TENANT’S rights under Article 45 hereof.

 

67. Additional Rent:

All sums whatsoever not included within base rent or additional rent and payable
by TENANT under this lease shall constitute additional rent and shall be payable
without set-off or deduction, whether or not so specified elsewhere in this
lease except as otherwise provided herein. Except for payment of base rent and
estimated electricity payments, amounts invoiced hereunder shall be due thirty
(30) days after invoice. All sums in arrears under this lease will bear interest
at 2% per annum over the prime interest rate as reasonably determined by OWNER,
but the foregoing shall in no way limit any claim for damages or any other
rights and remedies available to OWNER for any breach or default by TENANT.
TENANT’S obligations under this lease will survive the expiration or sooner
termination of the term.

 

68. OWNER’S Fees:

If TENANT or (with TENANT’S authorization) any subtenant requests OWNER’S
consent or approval to alterations, subletting or any other matter or tiling
requiring OWNER’S consent or approval under this lease, and if in connection
with such request OWNER seeks the advice of its attorneys, architect and/or
engineer, then OWNER, as a condition precedent to granting its consent or
approval, may require (in addition to any other reasonable requirements of OWNER
in connection with such request) that TENANT pay the reasonable fee of OWNER’S
attorneys, architect and/or engineer in preparation of any documents pertaining
thereto. At TENANT’S request, OWNER shall estimate in advance the amount of any
such fees.

 

69. Intentionally Omitted

 

70. Additional Rent:

Whenever in this lease any sum, amount, item or charge shall be designated or
considered as additional rent, OWNER shall have the rights and remedies for the
non-payment thereof as OWNER would have for the non-payment of the base rent
herein stipulated and provided for to be paid by TENANT.

 

71. Air-Conditioning:

Unless TENANT elects otherwise in accordance with the provisions of Section 45E
hereof, OWNER shall deliver the new air-conditioning unit(s) to the demised
premises in accordance with Section 42A(1) hereof, which air-conditioning
unit(s) are and shall be the property of OWNER and may be used by TENANT during
its occupancy of the demised premises. OWNER will assign to TENANT any and all
warranties delivered to OWNER for such units. It is understood and agreed that
TENANT will execute and comply with all laws, rules, orders, ordinances and
regulations of any governmental and quasi-governmental bureaus and departments
having jurisdiction thereover and of the Insurance Services Organization in
connection with the maintenance of such units. Any capital expenditures required
to be made in connection with the repair or replacement of such units shall be
paid for by OWNER and TENANT in the same manner as capital expenditures made
pursuant to Section 43(B) hereof.

TENANT covenants and agrees to carry liability insurance and water damage legal
liability insurance with respect to said air-conditioning unit(s) throughout the
term of this lease.

TENANT further covenants and agrees that at the end or other expiration of the
term, said air-conditioning unit(s) shall remain the property of OWNER and may
not be removed by TENANT.

TENANT shall maintain an air-conditioning service contract with an
air-conditioning service company approved by OWNER for the term of this lease.
Copies of said current contract must be submitted to OWNER on an annual basis.

 

16



--------------------------------------------------------------------------------

Any and all central air-conditioning unit(s) including duct work and window
air-conditioning unit(s) installed by TENANT or OWNER, shall become the property
of OWNER and may not be removed unless OWNER grants specific permission to
TENANT to remove said central air-conditioning unit(s) or window air
conditioning unit(s).

 

72. Plate Glass.

OWNER shall replace, at the request and expense of TENANT, any and all plate
glass outside the 20th Street elevator lobby.

 

73. Rent Restrictions.

If at the commencement of, or at any time during the term of this lease, the
rent reserved in this lease is not fully collectible by reason of any legal
requirement, TENANT agrees to take such steps as OWNER may reasonably request at
no cost to TENANT to permit OWNER to collect the maximum rents which may be
legally permissible from time to time during the continuance of such legal rent
restrictions (but not in excess of the amounts reserved therefor under this
lease). Upon the termination of such legal rent restriction, TENANT shall pay to
OWNER, to the extent permitted by law, an amount equal to (a) the rents which
would have been paid pursuant to this lease but for such legal rent restrictions
less; (b) the rents paid by TENANT to OWNER during the period such legal rent
restriction was in effect.

 

74. Rules of Construction:

There shall be no presumption of construction against the drafter of this lease.
It is agreed that this lease is a product of extensive negotiations between the
parties.

 

75. Miscellaneous:

It is hereby stipulated and agreed as follows:

A) Except as otherwise provided herein time shall be of the essence as to all of
TENANT’S obligations to make payment or obligation not to holdover under the
lease between the parties.

B) hi the event OWNER commences an action or proceeding against TENANT, TENANT
agrees that it will accept service by certified mail, return receipt requested,
and that this will be sufficient service to obtain personal jurisdiction over
TENANT.

 

76. Headings:

The headings herein are for ease of reference only and shall not be used to
construe or in any way define or limit the provisions hereof.

 

77. Sublease, Assignments, etc.:

A) Except as provided in this Article, TENANT shall not, by operation of law or
otherwise, assign, mortgage or encumber this lease, nor sublet nor permit the
demised premises or any part thereof to be used by any person or entity other
than TENANT.

B) Notwithstanding the foregoing, TENANT shall have the right to assign this
lease in its entirety or to sublease all or any portion of the premises or
permit the use thereof without the consent of, but upon notice to, OWNER to any
of the following: (a) any entity resulting from a merger or consolidation with
TENANT, (b) any entity acquiring the business and assets of TENANT, or (c) any
entity (controlled by, controlling or under common control with TENANT (each a
“Permitted Transferee”).

C) Provided TENANT is not in default beyond the expiration of any applicable
notice or grace period, TENANT shall also have the right at any time to assign
all or to sublease all or a portion of the premises to any unrelated entities
with OWNER’S consent, which will not be unreasonably withheld, conditioned or
delayed. OWNER shall grant or withhold its consent within thirty (30) days of
receiving TENANT’S request for such consent, and will provide an explanation if
OWNER withholds its consent.

 

17



--------------------------------------------------------------------------------

Any attempted assignment or subletting made contrary to the provisions of this
Article shall be null and void. No consent by OWNER to any assignment or
subletting shall in any manner be considered to relieve TENANT from obtaining
OWNER’S express written consent to any further assignment or subletting.

D) In connection with the granting of such consent, OWNER shall have the right
to require that:

1) TENANT submit to OWNER business references of the prospective assignee or
subtenant, which OWNER reasonably deems satisfactory under the circumstances;

2) The proposed assignee or subtenant has a financial worth which is sufficient,
in OWNER’S reasonable judgment, to meet the obligations being undertaken.

3) Any assignment or subletting must be effected pursuant to a written
instrument in form reasonably satisfactory to OWNER and a duplicate original
thereof be delivered to OWNER within five (5) days following the date of its
execution.

4) hi the event of an assignment, the assignee shall agree in writing to assume
all of the terms, covenants and conditions of this lease on TENANT’S part to be
performed from and after the effective date of the assignment, and a duplicate
original thereof shall be delivered to OWNER within five (5) days following the
date of its execution.

5) The liability of TENANT hereunder, and the liability of any assignee of this
lease, shall survive any assignment and such liability shall be unaffected by
any extensions of time which OWNER may grant to any assignee for the payment of
any base rent, additional rent or other charges due hereunder, or for the
performance of any other term, covenant or condition of this lease.

6) OWNER shall be entitled to 50% of the net profits resulting from any sublease
to any third party other than a Permitted Transferee after first deducting
TENANT’S costs which shall include work allowances, free rent, brokerage
commissions and legal fees, marketing costs and, in the case where TENANT either
grants possession of, leases or sells TENANT’S leasehold improvements, TENANT’S
then unamortized or undepreciated costs of TENANT’S leasehold improvements.

E) In the event that TENANT desires to assign this lease or sublease more than
seventy-five percent (75%) of each floor of the premises to any entity other
than a Permitted Transferee for all or substantially all of the remainder of the
term, TENANT shall notify OWNER in writing of the same specifying the proposed
effective date (“Effective Date”) of the proposed sublease or assignment
(“Tenant’s Proposed Transaction Notice”). Within thirty (30) days of receipt of
Tenant’s Proposed Transaction Notice, OWNER shall have the right, upon written
notice to TENANT (a “Recapture Notice”) to elect to terminate this lease and
release TENANT from its obligations hereunder arising after the date of
termination. If OWNER so exercises its right to terminate, this lease shall be
deemed terminated effective as of the proposed Effective Date in Tenant’s
Proposed Transaction Notice. If OWNER notifies TENANT that it does not desire to
terminate this lease as described above within such thirty (30) day period set
forth above, or if OWNER fails to deliver a Recapture Notice to TENANT within
such thirty (30) day period, it shall be deemed that OWNER has waived all rights
to terminate this lease hereunder for a period of one (1) year following such
thirty (30) day period, and during such one year period TENANT shall be free to
enter into any sublease or assignment transaction with any third party subject
only to obtaining OWNER’S prior written consent as provided above to the extent
requested above and complying with other applicable provisions of this Article.

F) Nothing contained in this Article shall be construed as permitting an
assignment or a subletting for any use other than the use expressly permitted
under the terms of this lease.

G) If consent to an assignment or subletting for any use other than as permitted
hereunder is requested, OWNER shall be the sole judge whether it wishes to give
its consent on the terms outlined in sections A and B of this Article and the
OWNER’S judgment shall be final.

 

18



--------------------------------------------------------------------------------

78. Restoration of Premises:

TENANT shall have no obligation to restore the demised premises upon the
expiration or earlier termination of this lease provided its installation is a
normal office installation. OWNER will notify TENANT at the time of plan
approval of alterations if there is any restoration obligation for specialty
items. In no event shall TENANT be required to restore any part of the Design
Build Program.

 

79. Notices:

All notices hereunder to OWNER or TENANT shall be given in writing and mailed by
certified or registered mail to the address set forth on the first page hereof
for such party prior to commencement of the term, and thereafter to OWNER at
such address and to TENANT at the Demised Premises or may be given by hand
delivery or recognized national overnight courier. By notice given to the
aforesaid manner, either party hereto may notify the other as to any change as
to where and to whom such party’s notices are thereafter to be addressed. Copies
of all notices to OWNER shall be sent to:

Kaufman/Adler Realty

450 Seventh Avenue

New York, New York 10123

11 West 19th Street Associates, LLC

c/o Block Buildings LLC 499 Seventh

Avenue, 21st Floor South New York,

New York 10018

Copies of all notices to TENANT shall be sent to:

Laura Vosburgh Marshall

Senior Director, Facilities & Real Estate

Epsilon

601 Edgewater Drive

Mailstop 5/M06

Wakefield, MA 01880

Alliance Data Systems, Inc.

General Counsel 17655

Waterview Parkway Dallas,

TX 75252

All notices will be deemed given four (4) business days after mailing if mailed
by U.S. mail, the next business day if sent by overnight carrier, or upon
delivery, if personally delivered.

 

80. Entire Agreement:

TENANT expressly acknowledges and agrees that OWNER has not made and is not
making, and TENANT, in executing and delivering this lease, is not relying upon,
any warranties, representations, promises or statements, except to the extent
that the same are expressly set forth in this lease or in any other written
agreement which may be made between the parties concurrently with the execution
and delivery of this lease. It is understood and agreed that all understandings
and agreements heretofore had between the parties are merged in this lease,
which alone fully and completely expresses their agreements and that the same is
entered into after full investigation, neither party relying upon any statement
or representation not embodied in this lease or referenced herein, made by the
other.

 

81. OWNER’S Right of Entry:

hi perforating or allowing others to perform any work in or around the building
as permitted or required under this lease, except in emergencies, OWNER will not
close any part of the premises or perform work at times or in a manner which
would unreasonably interfere with TENANT’S use of or access to the premises if
the work can reasonably be completed on weekends and after normal business hours
(as set forth in Article 31). Notwithstanding anything to the contrary contained
in this lease, in the exercise of any of the foregoing: (1) OWNER shall use
reasonable efforts (but without obligation to employ overtime labor) not to
unreasonably interfere with (i) TENANT’S use and occupancy of or its business
operations in the premises and (ii) TENANT’S

 

19



--------------------------------------------------------------------------------

use of and access to and egress from the premises and the Building, including,
without limitation, TENANT’S use of the building lobbies and (2) OWNER shall not
act in any manner discriminatory to TENANT.

 

82. Execution and Delivery:

It is understood and agreed that this lease is submitted to TENANT for signature
on the express condition that it shall not constitute an offer by OWNER and
shall not bind OWNER until executed by OWNER and delivered to TENANT.

 

83. Casualty:

A) With respect to any rent abatements during restoration after casualty
provided for in this lease, if a casualty affects more than fifty percent
(50%) of the premises, or of any floor upon which the premises is located, or
TENANT’S reasonable access to and from the premises, and TENANT elects not to
use any of the premises or such floor, as the case may be there shall be a full
abatement for the premises or such floor, as the case may be.

B) If OWNER has the right to terminate this lease due to a casualty to the
building, OWNER’S right to terminate shall be subject to the condition precedent
that OWNER terminate all other office leases of the building under which it has
a similar right.

C) If all or any portion of the premises is damaged as a result of fire or other
casualty, OWNER shall, with reasonable promptness, cause an architect or general
contractor selected by OWNER to provide OWNER and TENANT with a written estimate
of the amount of time required to substantially complete the repair and
restoration of the premises, using standard working methods (“Completion
Estimate”). If the Completion Estimate indicates that the premises cannot be
made tenantable within three hundred (300) days from the date of damage, then
regardless of anything in this lease to the contrary, TENANT shall have the
right to terminate this lease by giving written notice to OWNER of such election
within thirty (30) days after receipt of the Completion Estimate.

D) With respect to any fire or casualty to the premises occurring within the
last two years of the term which cannot be restored within ninety (90) days
based upon the Completion Estimate, TENANT may terminate this lease as of the
date of such damage upon giving written notice to OWNER within thirty (30) days
after receipt of the Completion Estimate if (x) the premises cannot, in OWNER’S
reasonable judgment, be restored within ninety (90) days from the date of such
damage, or (y) the expiration date would occur within six (6) months from the
date of completion. Notwithstanding the foregoing, in the event such damage
affects a non-material portion of the premises, such that TENANT may continue to
function in the remaining portion of the premises and such damage does not have
a material impact on TENANT’S operations, TENANT may not terminate this lease so
long as OWNER is completing the necessary repairs as expeditiously as possible,
unless TENANT has the ability to terminate this lease pursuant to any other
provisions hereof.

 

20



--------------------------------------------------------------------------------

11 WEST 19th ASSOCIATES LLC By:   Block Buildings LLC, Manager TITLE:   EPSILON
DATA MANAGEMENT LLC By:  

Alan M. Utay

TITLE:   Vice President and Secretary

 

21



--------------------------------------------------------------------------------

STANDARD GUARANTY

GUARANTY (this “Guaranty”) made as of this 15th day of March , 2007 by ALLIANCE
DATA SYSTEMS CORPORATION, a Delaware corporation (the “Guarantor”), with an
address at 17655 Waterview Parkway, Dallas, TX 75252 to 11 WEST 19th ASSOCIATES
LLC (the “Landlord”), with an address at 499 Seventh Avenue, Suite 21 South, New
York, New York 10018.

WITNESSETH:

WHEREAS:

A. Landlord has been requested by EPSILON DATA MANAGEMENT LLC, having an address
at 601 Edgewater Drive, Mailstop 5/M06, Wakefield, MA 01880 (“Tenant”), to enter
into a Lease, dated as of the date hereof (the “Lease”), whereby Landlord would
lease to Tenant, and Tenant would rent from Landlord, premises consisting of the
entire 9th and 10th floors (together with any additional space which may be
added to the premises in accordance with the Lease, as the same may hereafter be
modified and amended), as said premises are more particularly described in the
Lease, as the same may hereafter be modified and amended (the “Premises”), in
the building known as 11 West 19th Street, New York, New York 10011 (the
“Building”), for a term commencing as set forth in the Lease and expiring on the
date set forth therein.

B. Guarantor owns, directly or indirectly, one hundred percent (100%) of the
membership interests of Tenant, and will derive substantial benefit from the
execution and delivery of the Lease.

C. Guarantor acknowledges that Landlord would not enter into the Lease unless
Guarantor guaranteed the obligations of Tenant under the Lease and posted any
security deposit provided for therein and unless this Guaranty were delivered to
Landlord contemporaneously with the execution and delivery of the Lease.

NOW, THEREFORE, in consideration of the execution and delivery of the Lease and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Guarantor covenants and agrees as follows:

1. DEFINITIONS. Defined terms used in this Guaranty and not otherwise defined
have the meanings ascribed to them in the Lease.

2. COVENANTS OF GUARANTOR.

a. Guarantor absolutely, unconditionally and irrevocably guarantees, as a
primary obligor and not merely as a surety: (i) the full and prompt payment of
all base rental and additional rent and all other sums and charges (including,
without limitation, Landlord’s attorneys’ fees, disbursements and court costs)
payable by Tenant under the Lease (the

 

1



--------------------------------------------------------------------------------

“Obligations”). If Tenant shall default under the Lease, Guarantor may, without
notice or demand, promptly pay to Landlord when due all base rental and
additional rent payable by Tenant under the Lease, together with all damages,
costs and expenses (including, without limitation, Landlord’s attorneys’ fees,
disbursements and court costs) to which Landlord is entitled pursuant to the
Lease, hereunder or by law.

b. Guarantor agrees with Landlord that (i) any action, suit or proceeding of any
kind or nature whatsoever (an “Action”) commenced by Landlord against Guarantor
to collect base rental and additional rent and any other sums and charges due
under the Lease for any month or months shall not prejudice in any way
Landlord’s rights to collect any such amounts due for any subsequent month or
months throughout the Term in any subsequent Action, (ii) Landlord may, at its
option, without prior notice to or demand of Guarantor under this Guaranty or
otherwise, join Guarantor in any Action against Tenant in connection with or
based upon the Lease or any of the Obligations and (iii) Landlord may seek and
obtain recovery against Guarantor in an Action against Tenant or in any
independent Action against Guarantor without Landlord first asserting,
prosecuting, or exhausting any remedy or claim against Tenant or against any
security of Tenant held by Landlord under the Lease or of any security held by
Landlord under this Guaranty.

c. If Guarantor defaults in the payment of any of the Obligations, Guarantor
will also pay to Landlord all of the costs and expenses of collection or of
otherwise enforcing any of Landlord’s rights under this Guaranty, including
attorneys’ fees, disbursements and court costs.

3. GUARANTOR’S OBLIGATIONS UNCONDITIONAL AND JOINT AND SEVERAL

a. This Guaranty is an absolute and unconditional guaranty of payment, and not
of collection, and shall be enforceable against Guarantor without the necessity
of the commencement by Landlord of an Action against Tenant, and without the
necessity of any notice of nonpayment, nonperformance or nonobservance, (except
as expressly required by the terms of the Lease) or any notice of acceptance of
this Guaranty, or of any other notice or demand to which Guarantor might
otherwise be entitled, all of which Guarantor hereby expressly waives in
advance.

b. If the Lease is renewed, the premises demised thereunder expanded, or the
Term extended for any period beyond the Expiration Date, either pursuant to any
option granted under the Lease or otherwise, or if Tenant holds over beyond the
Expiration Date, the obligations of Guarantor hereunder shall extend and apply
to the full and faithful performance and observance of all of the Obligations
under the Lease, as the same may hereafter be modified and amended, during any
renewal, extension or holdover period.

c. This Guaranty is a continuing guarantee and will remain in full force and
effect notwithstanding, and the liability of Guarantor hereunder shall be
absolute and unconditional irrespective of; (1) any modifications or amendments
of the Lease, (2) any releases or discharges of Tenant (other than the full
release and complete discharge of all of the

 

2



--------------------------------------------------------------------------------

Obligations), (3) any extensions of time that may be granted by Landlord to
Tenant, (4) any assignment or transfer of all or any part of Tenant’s interest
under the Lease, (5) any subletting of the Premises, (6) any changed or
different use of the Premises, (7) any other dealings or matters occurring
between Landlord and Tenant, (8) the taking by Landlord of any guaranty from
other persons or entities, (9) the releasing by Landlord of any other guarantor,
(10) Landlord’s release of any security provided under the Lease or this
Guaranty, (11) Landlord’s failure to perfect any landlord’s lien or other
security interest available under applicable law, (12) the assertion of or the
failure by Landlord to assert against Tenant any of the rights or remedies
reserved to Landlord pursuant to the terms, covenants and conditions of the
Lease, (13) any consent, indulgence or other action, inaction or omission under
or in respect of the Lease, (14) any, bankruptcy, insolvency, reorganization,
receivership or trusteeship affecting Tenant or Tenant’s successors or assigns
whether or not notice thereof is given to Guarantor, or (15) any other matter or
thing whatsoever, whether or not specifically mentioned herein, other than full
payment and performance of the Obligations. Guarantor hereby consents
prospectively, to Landlord’s taking or entering into any or all of the foregoing
actions.

d. With respect to the Obligations, the liability of Guarantor is coextensive
with that of Tenant and also joint and several, and legal action may be brought
against Guarantor and carried to final judgment either with or without making
Tenant a party thereto.

4. WAIVER OF GUARANTOR.

a. Guarantor waives (i) notice of acceptance of this Guaranty, (ii) notice of
any actions taken by Landlord or Tenant under the Lease or any other agreement
or instrument relating thereto, (iii) notice of any and all defaults by Tenant
in the payment of base rental and additional rent or other charges, or of any
other defaults by Tenant in the payment of base rental and additional rent or
other charges, or of any other defaults by Tenant under the Lease, (iv) all
other notices, demands and protests, and all other formalities of every kind in
connection with the enforcement of the obligations hereunder, and (v) any
requirement that Landlord protect, secure, perfect or obtain any security
interest or lien, or any property subject thereto, or exhaust any right to take
any action against Tenant or any other person or any. collateral.

b. As a further inducement to Landlord to make and enter into the Lease and in
consideration thereof, Guarantor waives trial by jury and the right thereto of
any and all issues arising in any Action upon, under or in connection with this
Guaranty, the Lease, the Obligations, and any and all negotiations or agreements
in connection therewith.

5. SUBROGATION. Guarantor waives and disclaims any claim or right against Tenant
by way of subrogation or otherwise in respect of any payment that Guarantor may
be required to make hereunder, to the extent that such claim or right would
cause Guarantor to be a “creditor” of Tenant for purposes of the United States
Bankruptcy Code (11 U.S.C. §101 et seq., as amended), or any other federal,
state or other bankruptcy, insolvency, receivership or

 

3



--------------------------------------------------------------------------------

similar legal requirement. If any amount shall be paid to Guarantor on account
of such subrogation rights at any time when all of the Obligations shall not
have been paid and performed in full, Guarantor shall hold such amount in trust
for Landlord and shall pay such amount to Landlord immediately following receipt
by Guarantor, to be applied against the Obligations, whether matured or
unmatured, in such order as Landlord may determine. Guarantor hereby
subordinates any liability or indebtedness of Tenant now or hereafter held by
Guarantor to the obligations of Tenant to Landlord under the Lease.

6. REPRESENTATIONS AND WARRANTIES OF GUARANTOR, Guarantor represents and
warrants that:

a. Guarantor is a Delaware corporation and has all requisite power and authority
to enter into and perform its obligations under this Guaranty. The execution,
delivery and performance by Guarantor of this Guaranty have been duly authorized
by all necessary corporate action.

b. The execution, delivery and performance by Guarantor of this Guaranty does
not and will not (i) contravene applicable law or any contractual restriction
binding on or affecting Guarantor or any of its properties, or (ii) result in or
require the creation of any lien, security interest or other charge or
encumbrance upon or with respect to any of its properties.

c. No authorization, approval, consent or permission (governmental or otherwise)
of any court, agency, commission, or other authority or entities is required for
the due execution, delivery, performance or observance by Guarantor of this
Guaranty or for the payment of any sums hereunder. Guarantor agrees that if any
such authorization, approval, consent, or permission shall be required in the
future in order to permit or effect performance of the Obligations of Guarantor
under this Guaranty, Guarantor shall promptly inform Landlord or any of its
successors or assigns and shall use its best efforts to obtain such
authorization, approval, consent, or permission.

d. Guarantor has the full power, authority and legal right to execute and
deliver, and to perform and observe the provisions of this Guaranty including
the payment of all moneys hereunder. This Guaranty is a legal, valid and binding
obligation of Guarantor, enforceable against Guarantor in accordance with its
terms.

e. Guarantor is not in violation of any decree, ruling, judgment, order or
injunction applicable to it of whatever nature which taken alone or in the
aggregate, would materially and adversely affect its ability to carry out any of
the terms, covenants, and conditions of this Guaranty. There are no actions,
proceedings or investigations pending or threatened against or affecting
Guarantor (or any basis therefor known to Guarantor) before or by any court,
arbitrator, administrative agency or other governmental authority or entity,
which, taken alone or in the aggregate, if adversely decided, would materially
and adversely affect its ability to carry out any of the terms, covenants and
conditions of this Guaranty.

 

4



--------------------------------------------------------------------------------

f. Guarantor’s principal place of business is:

17655 Waterview Parkway

Dallas, TX 75252

g. Guarantor is solvent, able to meet its debts as they become due, and the fair
market value of its assets exceeds the aggregate amount of its debts and
liabilities as they become due, and the consummation of the transactions
contemplated hereby will not adversely affect the financial condition of the
Guarantor!

h. Guarantor owns, directly or indirectly, one hundred percent (100%) of the
outstanding stock and/or membership interests of Tenant.

i. Guarantor is not entitled to immunity from judicial proceedings and agrees
that, should Landlord or any of its successors or assigns bring any suit, action
or proceeding in New York or Delaware to enforce any obligation or liability of
Guarantor arising, directly or indirectly, out of or relating to this Guaranty,
no immunity from such suit, action or proceeding will be claimed by or on behalf
of Guarantor.

j. Guarantor is not in default in the terms and conditions of any agreement to
which it is a party or by which it is bound, such as would materially and
adversely affect its ability to carry out the terms, covenants and conditions of
this Guaranty.

Guarantor acknowledges and agrees that a breach of any of the foregoing
representations or warranties shall be a default under this Guaranty.

7. NOTICES. All consents, notices, demands, requests, approvals or other
communications given under this Guaranty shall be given (i) by overnight
delivery via Federal Express or like nationally-recognized overnight courier, or
(ii) by hand delivery against a receipt. Notice under this Section 7 is deemed
effective when actually received or refused. Notice under this Section 7 will
not be effective if given by facsimile or electronic mail, or any means not
specified above, whether or not actually received by the intended party. Notices
shall be sent as follows:

a. If to Guarantor, at Guarantor’s address set forth on the first page of this
Guaranty, Attention: General Counsel

b, If to Landlord, at:

11 West 19th Associates LLC

499 Seventh Avenue, Suite 21 South

New York, New York 10018

Attention: Block Buildings LLC, c/o Thomas Block, Manager

 

5



--------------------------------------------------------------------------------

with copies to:

11 West 19th Associates LLC c/o

Kaufman/Adler Realty 450

Seventh Avenue, 19th Floor New

York, New York 10123

Attention: Robert Savitt

Jeffrey Roth, Esq.

100 Park Avenue, 20th Floor

New York, New York 10017

Patterson Belknap Webb & Tyler LLP

1133 Avenue of the Americas New York,

New York 10036-6710 Attn.: Andrew L.

Herz, Esq.

or to such other addresses as either Landlord or Guarantor may designate by
notice given to the other in accordance with the provisions of this Section 7.

8. CONSENT TO JURISDICTION: WAIVER OF IMMUNITIES.

a. Guarantor hereby irrevocably (i) submits to the jurisdiction of the state
courts of New York or the federal courts sitting in New York in any Action
arising out of or relating to this Guaranty, and (ii) agrees that all claims in
respect of such Action may be heard and determined in such courts, Insofar as is
permitted under applicable law, this consent to personal jurisdiction shall be
self-operative and no further instrument or action, other than service of
process in one of the manners specified in this Section 8 or as otherwise
permitted by law, shall be necessary in order to confer jurisdiction upon the
person of Guarantor in any such court. Guarantor hereby appoints CT Corporation,
having an address at 111 Eighth Avenue, New York, New York 10011 (“Process,
Agent”) as its authorized agent to receive, on behalf of Guarantor, service of
copies of the summons and complaint and any other process which may be served in
any such Action (but not to receive notices due Guarantor under this Guaranty
or, if applicable, the Lease), provided a copy is also given as a notice would
be to the Guarantor pursuant to Section 7 hereof. Such service may be made by
delivering a copy of such process to Guarantor in the manner required by law for
the service of a summons and complaint in care of the Process Agent at the
Process Agent’s address and Guarantor hereby authorizes and directs the Process
Agent to accept such service on its behalf. Guarantor agrees that a final non
appealable judgment in any Action shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner permitted
under Legal Requirements.

b. Guarantor irrevocably waives, to the fullest extent permitted by Legal
Requirements, and agrees not to assert, by way of motion, as a defense or
otherwise (i) any objection which it may have or may hereafter have to the
laying of the venue of any such Action brought in any of the courts described in
Section 8(a), (ii) any claim that any such Action brought in any such court has
been brought in an inconvenient forum, or (iii) any claim that

 

6



--------------------------------------------------------------------------------

Guarantor is not personally subject to the jurisdiction of any such courts.
Guarantor agrees that final judgment in any such Action brought in any such
court shall be conclusive and binding upon Guarantor and may be enforced by
Landlord in the courts of any state, in any federal court, and in any other
courts having jurisdiction over Guarantor or any of its property, and Guarantor
agrees not to assert any defense, counterclaim or right of set-off in any Action
brought by Landlord to enforce such judgment.

c. Nothing in this Section 8 shall limit or affect Landlord’s right to (i) serve
legal process in any other manner permitted by law, or (ii) bring any Action
against Guarantor or its property in the courts of any other jurisdictions.

d. Guarantor hereby irrevocably waives, with respect to itself and its ‘
property, any diplomatic or sovereign immunity of any kind or nature, and any
immunity from the jurisdiction of any court or from any legal process, to which
Guarantor may be entitled, and agrees not to assert any claims of any such
immunities in any Action brought by Landlord under or in connection with this
Guaranty. Guarantor acknowledges that the making of such waivers and Landlord’s
reliance on the enforceability thereof, is a material inducement to Landlord to
enter into the Lease.

e. Guarantor agrees to execute, deliver and file all such further instruments as
may be necessary under the laws of the State of New York, in order to make
effective (i) the appointment of the Process Agent, (ii) the consent by
Guarantor to jurisdiction of the state courts of New York and the federal courts
sitting in New York, and (ill) all of the other provisions of this Section 8.

f. Guarantor hereby consents to process being served in any suit, action or
proceeding of the nature referred to in this Guaranty by the mailing of a copy
thereof by registered or certified mail, postage prepaid, return receipt
requested to General Counsel, Alliance Data Systems Corporation, 17655 Waterview
Parkway, Dallas, TX 75252.

g. The provisions of this Section 8 shall survive the termination of this
Guaranty for the purpose of any suit, action, or proceeding arising, directly or
indirectly, out of or relating to this Guaranty or the Premises or any suit,
action or proceeding to enforce this Guaranty,

9. SECURITY DEPOSIT

a. For so long as Guarantor’s shares are listed on a securities exchange, has a
market capitalization of at least $1,000,000,000 (U.S.), and has no debt
outstanding that is rated as less than investment grade, Guarantor shall have no
obligation to post a security deposit hereunder.

b. During any time all of the conditions in Section 9(a) (the “Conditions”) are
not fulfilled, true and correct, Guarantor shall deposit with Landlord the sum
of $1,000,000.00 within ten (10) days of demand therefor to be held by Landlord
solely as security for the faithful performance and observance by Tenant of the
terms, provisions and conditions of

 

7



--------------------------------------------------------------------------------

the Lease. It is agreed that in the event Tenant defaults in respect of any of
the Obligations beyond the expiration of any applicable notice and grace period,
Landlord may use, apply or retain the whole or any part of the security so
deposited to the extent required to fulfill such Obligation or for any sum which
Landlord may expend or may be required to expend by reason of Tenant’s default
in respect of any such Obligations, including but not limited to, any damages or
deficiency in the reletting of the Premises, whether such damages or deficiency
accrued before or after summary proceedings or other re-entry by Landlord. In
the event Landlord shall apply the whole or any part of the security deposited
hereunder, Guarantor shall immediately deliver to Landlord an amount equal to
the sum applied by Landlord in accordance therewith so that Landlord shall have
as the security hereunder an amount equal to $1,000,000.00. Any unapplied
security deposited shall be returned to Guarantor within ten (10) days after the
date fixed as the end of the Lease and after delivery of possession of the
entire Premises to Landlord and all billed Obligations have been paid. In the
event of a sale of the land and Building or leasing of the entire Building,
Landlord shall transfer the security to the vendee or lessee (the “New
Landlord”); and provided such New Landlord shall expressly assume, in writing
for the benefit of Guarantor, all such obligations, Landlord shall thereupon be
released by Guarantor from all liability for the return of such security; and
Guarantor shall look to the New Landlord solely for the return of said security
deposited. It is agreed that the provisions hereof shall apply to every transfer
or assignment made of the security to a New Landlord. Guarantor further
covenants that it will not assign or encumber or attempt to assign or encumber
the monies deposited herein as security and that neither Landlord nor its
successors or assigns shall be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance. Guarantor represents that its IRS
Employer Identification number is 31-1429215. In the event that the provisions
of this Section 9b. become applicable because the Conditions are not satisfied
and Guarantor subsequently satisfies the Conditions, Landlord shall upon demand
return to Guarantor any sums (or the letter of credit described in c. below) so
deposited.

c. Guarantor shall have the right, either (i) in lieu of the funds required to
be deposited with Landlord pursuant to Section 9(b) above or (ii) at any time
thereafter in substitution for such funds, to deposit and maintain with Landlord
as the security deposit hereunder, an irrevocable commercial letter of credit in
the aggregate amount of $1,000,000.00 in form and substance reasonably
satisfactory to Landlord, and issued by a member bank” of The Clearing House,
reasonably acceptable to Landlord, payable upon the presentation by Landlord to
such bank of a sight-draft, without presentation of any other documents,
statements or authorizations, other than a statement of Landlord that Tenant is
in default of its monetary obligations to Landlord in the amount of the draw,
which letter of credit shall provide (a) for the continuance of such credit for
the period of at least one (1) year from the date hereof, (b) for the automatic
extension of such letter of credit for additional periods of one (1) year from
the initial and each future expiration date thereof (the last such extension to
provide for the continuance of such letter of credit at least until the
Expiration Date), unless such bank gives Landlord notice of its intention not to
renew such letter of credit not less than sixty (60) days prior to the initial
or any future expiration date of such letter of credit and (c) that in the event
such notice is given by such bank, Landlord shall have the right to draw on such
bank at sight for the balance remaining in such letter of credit and hold and
apply the proceeds thereof in accordance with the provisions of this Section.
Each letter of credit to be deposited and maintained with Landlord (or the
proceeds thereof) shall be held by Landlord as security for the faithful
performance and

 

8



--------------------------------------------------------------------------------

observance by Tenant of the Obligations, and in the event that (x) any default
occurs under the Lease and Tenant or Guarantor, as the case may be, shall fail
to timely cure such default within the applicable grace period provided in the
Lease, (y) Landlord transfers its right, title and interest under the Lease to a
third party and the bank issuing such letter of credit does not consent to the
transfer of such letter of credit to such third party, or (z) notice is given by
the bank issuing such letter of credit that it does not intend to renew the
same, as above provided, then, in any such event, Landlord may draw the entire
amount on such letter of credit, and the proceeds of such letter of credit shall
then be held and applied as security (and be replenished, if necessary) as
provided herein. In the event Landlord shall apply the whole or any part of the
security deposited hereunder, Guarantor shall immediately deliver to Landlord an
amount equal to the sum applied by Landlord in accordance therewith so that at
all times during the term hereof, Landlord shall have as the security hereunder
an amount equal to $1,000,000.00. Guarantor shall pay Landlord’s reasonable
attorneys’ fees, disbursements and court costs in connection with the
replacement, substitution or amendment of the letter of credit described herein
or the drawing thereon by Landlord and the same shall be deemed Obligations
hereunder.

10. MISCELLANEOUS.

a. The provisions, covenants and guarantees of this Guaranty shall be binding
upon Guarantor and its successors, legal representatives and assigns, and shall
inure to the benefit of Landlord and. its successors and assigns, and shall not
be deemed waived or modified unless such waiver or modification is specifically
set forth in writing, executed by Landlord and delivered to Guarantor.

b. Whenever the words “include,” “includes,” or “including” are used in this
Guaranty, they shall be deemed to be followed by the words “without limitation,”
and, whenever the circumstances or the context requires, the singular shall be
construed as the plural, the masculine shall be construed as the feminine and/or
the neuter and vice versa. This Guaranty shall be interpreted and enforced
without the aid of any canon, custom or rule of law requiring or suggesting
construction against the party drafting or causing the drafting of the provision
in question.

c. The provisions of this Guaranty shall be governed by and interpreted solely
in accordance with the internal laws of the State of New York, without-giving
effect to the principles of conflicts of law.

d. Guarantor, at any time, and from time to time, upon at least ten (10) days’
prior notice by Landlord, shall execute, acknowledge and deliver to Landlord,
and/or to any other person, firm or corporation specified by Landlord, a
statement certifying that this Guaranty is unmodified and in full force and
effect (or, if there have been modifications, that the same is in full force and
effect, as modified and stating the modifications), and stating whether or not
there exists any default by Landlord under this Guaranty, and, if so, specifying
each such default and stating such further matters as Landlord may reasonably
request. Guarantor acknowledges that any such statement that Guarantor delivers
to Landlord pursuant to this Guaranty may be relied upon by (x) any purchaser or
owner of the Building or any interest therein (including, without limitation,
any lessor), or (y) any mortgagee.

 

9



--------------------------------------------------------------------------------

e. All remedies afforded to Landlord hereunder or under the Lease are separate
and cumulative remedies and not exclusive. Landlord shall also have all remedies
afforded by law or in equity.

f . If any provision of this Guaranty or the application of any provision shall
to any extent be void, unenforceable or invalid, then such provision shall be
reinterpreted to the greatest extent possible to make it enforceable and valid,
and the rest of this Guaranty shall be unaffected thereby and continue in full
force and effect.

g. No waiver or modification of any provision of this Guaranty shall be
effective unless in writing and signed by Landlord, and no waiver by Landlord
shall be applicable except in the specific instance for which it is given. This
Guaranty is the full and complete agreement of the parties, and Landlord has
made no promises or representations to Guarantor except as set forth herein.

h. Guarantor covenants and agrees that it will maintain its corporate existence,
rights and franchise in full force and effect so long as the Guaranty is
outstanding, and will notify Landlord of any material adverse change in its
financial condition.

i. Notwithstanding anything herein to the contrary, this Guaranty

shall not be construed as creating a landlord-tenant relationship, nor shall the
payment of any sums pursuant to this Guaranty entitle Guarantor to possess or
occupy the Premises.

j. It is a condition of the granting, execution and delivery of the Lease that
Guarantor execute and deliver this Guaranty and Guarantor deems the granting,
execution and delivery of the Lease to be in Guarantor’s best interest and, as
the only shareholder [member] of Tenant, Guarantor expects to derive benefit
therefrom.

k. Should Landlord be obligated by any bankruptcy or other law to repay to
Tenant or Guarantor or to any trustee, receiver or other representative of
either of them, any amounts previously paid, then this Guaranty shall be
reinstated in the amount of such repayment. Landlord shall not be required to
litigate or otherwise dispute its obligation to make such repayments if it in
good faith and on the advice of counsel believes that such obligation exists.

1. This Guaranty and the obligations of Guarantor hereunder shall survive the
expiration or earlier termination of the Lease.

REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor and Tenant (for the purpose of accepting
Agent’s obligations) have duly executed this Guaranty as of the day and year
first written above.

 

GUARANTOR: ALLIANCE DATA SYSTEMS CORPORATION By:  

 

Name:   Alan M. Utay Title  

Executive Vice President,

Chief Administrative Officer,

General Counsel and Secretary

GUARANTOR:

STATE OF TEXAS

 

SS:

COUNTY OF COLLIN

On this 9th day of March, in the year 2007, before me, the undersigned,
personally appeared Alan M. Utay, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

  Notary Public: Kelli W. Hunt

 

11



--------------------------------------------------------------------------------

S&W 3/1/07

SUBORDINATION, NON-DISTURBANCE AND

ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”),
made and entered into as of this 22nd day of March, 2007 by and among Epsilon
Data Management LLC, a Delaware Limited Liability Company, having offices at 601
Edgewater Dr., Mailstop 5/M06, Wakefield, MA 01882 (“Tenant”), 11 WEST 19TH
STREET ASSOCIATES LLC, a New York limited liability company, having an office at
c/o Block Buildings LLC, 499 Seventh Avenue, 21st Floor, New York, New York
10018 (the “Landlord”) and THE BANK OF NEW YORK, a New York corporation, having
an office at One Wall Street, New York, New York 10286, as Administrative Agent
for the benefit of the Lenders (each a “Lender” and collectively the “Lenders”)
under that certain Credit Agreement hereinafter defined (“Administrative
Agent”).

WITNESSETH

WHEREAS, by Lease dated March 15, 2007, as amended (hereinafter collectively
referred to as the “Lease”), 11 West 19th Associates LLC Landlord leased and
rented to Tenant certain premises located at 11 West 19th Street (a/k/a 10-16
West 20th Street, New York, New York (the “Property”), which Property is more
particularly described in Exhibit A attached hereto and made a part hereof; and

WHEREAS, the Property is or is to be encumbered by a mortgage or mortgages or
other similar security agreement (collectively, the “Mortgage”) in favor of or
to be assigned to Administrative Agent for the benefit of the Lenders pursuant
to the terms of a Credit Agreement dated as of April 6, 2006 by and among
Landlord, Administrative Agent and the Lenders party thereto (as the same may be
amended from time to time, the “Credit Agreement”); and

WHEREAS, Administrative Agent and the Lenders do not wish to make the loan or
loans secured by the Mortgage or to consent to Tenant’s Lease, unless Tenant
subordinates the Lease and Tenant’s rights thereunder to the lien and provisions
of the Mortgage; and

WHEREAS, pursuant to and under the terms set forth in the Mortgage, Landlord has
assigned to Administrative Agent for the benefit of the Lenders all of its
right, title and interest in the Lease and the rents payable thereunder to
Administrative Agent for the benefit of the Lenders as security for the
performance of Landlord’s obligations secured by the Mortgage; and



--------------------------------------------------------------------------------

WHEREAS, Tenant and Administrative Agent desire hereby to establish certain
rights, safeguards, obligations and priorities with respect to their respective
interests by means of this Subordination, Non-Disturbance and Attornment
Agreement;

NOW THEREFORE, for and in consideration of the premises and the mutual covenants
and promises herein contained, and other good and valuable considerations, the
receipt and sufficiency of which are hereby acknowledged, Tenant and
Administrative Agent agree as follows:

1. Subject to the terms hereof, the Lease and the rights of Tenant thereunder
are and at all times hereafter shall be subject and subordinate to the lien of
the Mortgage and to all of the terms, conditions and provisions thereof, to all
advances made or to be made thereunder, to the full extent of the principal sum
and interest thereon from time to time secured thereby, and to any renewal,
substitution, extension, modification, consolidation, spreader or replacement
thereof, including any increase in the indebtedness secured thereby or any
supplements thereto, with the same force and effect as if the Mortgage had been
executed, delivered and recorded prior to the execution and delivery of the
Lease. In the event that Administrative Agent, the Lenders or any other person
acquires title to the Property pursuant to the exercise of any remedy provided
for in the Mortgage or by reason of the acceptance of a deed in lieu of
foreclosure (the Administrative Agent, the Lenders and any other such person and
their participants, successors and assigns being referred to herein as the
“Purchaser”), Tenant covenants and agrees to attorn to and recognize and be
bound to Purchaser as its new Landlord, and subject to the proviso in Paragraph
2 of this Agreement, the Lease shall continue in full force and effect as a
direct Lease between Tenant and Purchaser, except that, notwithstanding anything
to the contrary herein or in the Lease, the provisions of the Mortgage will
govern with respect to the disposition of proceeds of insurance policies and
condemnation awards.

2. So long as the Lease is in full force and effect, and Tenant is not in
default under any provision of the Lease or this Agreement (after notice and
expiration of any applicable grace period), and no event has occurred which has
continued to exist for a period of time (after notice, if any, required by the
Lease) as would entitle Landlord to terminate the Lease or would cause without
further action by Landlord, the termination of the Lease or would entitle
Landlord to dispossess the Tenant thereunder:

(a) The right of possession of Tenant to the leased premises shall not be
terminated or disturbed by any steps or proceedings taken by Administrative
Agent or the Lenders in the exercise of any of its rights under the Mortgage;

 

-2-



--------------------------------------------------------------------------------

(b) The Lease shall not be terminated or affected by said exercise of any remedy
provided for under the Mortgage, and Administrative Agent hereby covenants that
any sale by it of the Property pursuant to the exercise of any rights and
remedies under the Mortgage or otherwise, shall be made subject to the Lease and
the rights of Tenant thereunder.

3. In no event shall Administrative Agent, the Lenders or any other Purchaser
be:

(a) liable for any accrued obligation of, or any act or omission of, the
Landlord or any prior landlord;

(b) liable for the return of any security deposit which was delivered to
Landlord, but which was not subsequently delivered to Administrative Agent, the
Lenders or any other Purchaser;

(c) subject to any offsets, defenses or counterclaims which the Tenant might
have against Landlord or any prior landlord, except for any offset rights
expressly set forth in Sections 43,45 and 66 of the Lease;

(d) bound by any payment of rent or additional rent which Tenant might have paid
to Landlord or any prior landlord for more than the current month;, or

(e) bound by any action listed in Paragraph 7(a) through (e) below made without
Administrative Agent’s or such other Purchaser’s prior written consent.

4. Neither Administrative Agent, the Lenders nor any Purchaser shall be
obligated to undertake or complete any renovations, additions or capital
improvements to the Property or the premises demised under the Lease, nor to pay
or reimburse the cost of any construction or other special landlord work (either
presently underway or hereafter to be undertaken, nor to make any repairs to the
Property or to the premises demised under the Lease as a result of any fire or
other casualty or by reason of condemnation unless the Lease requires the
Landlord to do so and sufficient casualty insurance proceeds or condemnation
awards have been received by the Administrative Agent, the Lenders or Purchaser,
as the case may be, to pay for the completion of such repairs, and whether or
not the same is set forth in the Lease or any other agreement), nor, so long as
the Mortgage remains outstanding and unpaid, shall the proceeds of any insurance
or condemnation awards be applied other than as provided for in the Mortgage;
provided, however, such lack of liability on the part of Administrative Agent,
the Lenders or any such Purchaser pursuant to this subparagraph shall not affect
Tenant’s rights of offset or termination described in the Lease in the event of
such failure to complete such improvements as long as Tenant has provided any
applicable notices and cure periods as required under the Lease and this
Agreement.

 

-3-



--------------------------------------------------------------------------------

5. Tenant agrees to give prompt written notice to Administrative Agent of any
default by Landlord under the Lease which would entitle Tenant to cancel the
Lease or abate the rent payable thereunder, and agrees that, notwithstanding any
provision of the Lease, no notice of cancellation thereof given on behalf of
Tenant, shall be effective unless Administrative Agent has received said notice
and has failed within forty-five (45) days of receipt thereof in the case of a
monetary default, or within sixty (60) days of the date of receipt thereof in
the case of a nonmonetary default, to cure Landlord’s default, or if the default
is non-monetary and cannot be cured within such sixty (60) day period and
Administrative Agent has given Tenant written notice of its intention to cure,
such sixty (60) day cure period shall be extended for so long as Administrative
Agent is diligently prosecuting the cure of Landlord’s default which gave rise
to such right of cancellation. Tenant further agrees to give such notices to any
successor of Administrative Agent, provided that such successor shall have given
written notice to Tenant of its acquisition of Administrative Agent’s interest
in the Mortgage and designated the address to which such notices are to be sent.
The foregoing provisions of this Section 5 shall not apply to any abatement or
termination rights expressly granted to Tenant under Sections 43, 45 or 66 of
the Lease.

6. Tenant acknowledges that Landlord will execute and deliver to Administrative
Agent for the benefit of the Lenders Assignments of Leases and Rents conveying
the rentals under the Lease as additional security for the loan secured by the
Mortgage, and Tenant hereby expressly consents to such Assignments.

7. Tenant agrees that it will not, without the prior written consent of
Administrative Agent, do any of the following, and any such purported action
without such consent shall be void as against Administrative Agent and the
Lenders:

(a) modify or amend or terminate the Lease; or

(b) enter into any extensions or renewals thereof in such a way as to reduce the
rent, accelerate rent payments, shorten the term of the lease, or change any
renewal option; or

(c) prepay any of the rents, additional rents or other sums due under the Lease
for more than one (1) month in advance of the due dates thereof; or

(d) tender or accept a surrender of the Lease or make a prepayment of rent in
excess of one month of rent thereunder; or

(e) assign the Lease or sublet the premises demised under the Lease or any part
thereof except pursuant to the provisions of the Lease; or

 

-4-



--------------------------------------------------------------------------------

(f) subordinate or permit subordination of the Lease to any lien other than the
Mortgage, except to the extent required to do so pursuant to the terms of the
Lease.

8. Landlord hereby irrevocably authorizes and directs Tenant to pay to
Administrative Agent, or to such person or firm designated by Administrative
Agent, all rent and other monies due and to become due to Landlord under the
Lease after notice from Administrative Agent to Tenant that there has occurred
and is continuing an Event of Default under the Mortgage. Tenant shall be
entitled to rely upon any such notice received from Administrative Agent, and
shall have no duty to inquire concerning the truth or efficacy of any such
notice or to honor any contrary notice or demand received from Landlord and all
such payments by Tenant shall be deemed payments made in satisfaction of
Tenant’s obligations under the Lease. Tenant shall, after such notice from
Administrative Agent, pay to Administrative Agent, or to such person or firm
designated by Administrative Agent, all rent and other monies due and to become
due to Landlord under the Lease. Such receipt of rent by Administrative Agent or
any other party shall not relieve Landlord of its obligations under the Lease,
and Tenant shall continue to look to Landlord only for performance thereof. No
person or entity who exercises a right, arising under the Mortgage or any
assignment of the Lease, to receive the rents, additional rents or other sums
payable by Tenant under the Lease shall thereby become obligated to Tenant for
the performance of any of the terms, covenants, conditions and agreements of
Landlord under the Lease.

9. Tenant agrees that if Administrative Agent or the Lenders acquire title to
the Property as a result of foreclosure of the Mortgage, the acceptance of a
deed in lieu of such foreclosure, or obtaining control of the Property pursuant
to the remedies contained in the Mortgage, the laws of the State of New York or
otherwise, Administrative Agent and the Lenders shall have no personal liability
to Tenant and Tenant shall look solely to the Property and the proceeds
therefrom for the satisfaction of any judgment in the event of any default or
breach by Landlord with respect to any of the terms, covenants, and conditions
of the Lease to be observed or performed by Landlord and any other obligation of
Landlord created by or under the Lease. Further, in the event of any transfer by
Administrative Agent or the Lenders of Landlord’s interest in the Lease,
Administrative Agent and the Lenders shall be automatically freed and released,
from and after the date of such transfer or conveyance, of all liability for the
performance of any covenants and agreements which accrue subsequent to the date
of such transfer of Landlord’s interest and such transferee shall be solely
liable for the performance of such covenants and agreements.

10. Tenant agrees to certify in writing to Administrative Agent, upon request,
whether or not, to its knowledge, any default on the part of Landlord exists
under the Lease and the nature of any such default.

 

-5-



--------------------------------------------------------------------------------

11. The foregoing provisions shall be self-operative and effective without the
execution of any further instruments on the part of either party hereto.
However, Tenant agrees to execute and deliver to Administrative Agent such other
instruments as Administrative Agent shall reasonably request in order to
evidence the full subordination of the Lease to the lien of the Mortgage and
otherwise effectuate the provisions of this Agreement.

12. From and after payment in full of the loan secured by the Mortgage and the
recordation of a release or satisfaction thereof, without the transfer of the
Property to Administrative Agent or the Lenders as a Purchaser, this Agreement
shall become void and of no further force or effect.

13. The term “Administrative Agent” as used herein shall include the successors
and assigns of Administrative Agent and any person, party or entity which shall
become the owner of the Property by reason of foreclosure of the Mortgage or the
acceptance of a deed in lieu of a foreclosure of the Mortgage or otherwise. The
term “Lenders” as used herein shall mean and include the present Lenders under
the Credit Agreement and any such Lender’s successors and assigns. The term
“Landlord” as used herein shall mean and include the present landlord under the
Lease and such landlord’s predecessors and successors in interest under the
Lease. The term “Property” as used herein shall mean the Property, the
improvements now or hereafter located thereon and the estates therein encumbered
by the Mortgage.

14. The agreements herein contained shall be binding upon and shall inure to the
benefit of the parties hereto, their respective participants, successors, and
assigns, and, without limiting such, the agreements of Administrative Agent
shall specifically be binding upon any Purchaser of the Property at foreclosure
or at a sale under power.

15. This Agreement may not be modified other than by an agreement in writing
signed by the parties hereto or their respective successors.

16. This Agreement may be signed in counterparts, all of which taken together
shall constitute one and the same instrument, and each of the parties hereto may
execute this Agreement by signing any such counterpart.

17. If any term or provision of this Agreement shall to any extent be held
invalid or unenforceable, the remaining terms and provisions hereof shall not be
affected thereby, but each term and provision hereof shall be valid and
enforceable to the fullest extent permitted by law.

18. All notices, demands or requests, and responses thereto, required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be deemed to have been sufficiently given or served for all purposes when sent
by certified or

 

-6-



--------------------------------------------------------------------------------

registered mail, postage prepaid, return receipt requested, or nationwide
commercial courier service, and addressed to the party as provided below or at
such other place as such party may from time to time designate in a notice to
the other parties. Any notice shall be effective three (3) business days after
the letter transmitting such notice is certified or registered and deposited in
the United States Mail, or, if delivery is by nationwide commercial courier
service, one (1) business day after the letter transmitting such notice is
delivered to such commercial courier service. Rejection or other refusal to
accept or inability to deliver because of changed address of which no notice has
been given shall constitute receipt of the notice, demand or request sent. Any
such notice, if given to Administrative Agent, shall be addressed as follows:

The Bank of New York, as Administrative Agent

One Wall Street - 21st Floor New York, New York

10286 Attention: Anthony J. Verzi

Vice President

Real Estate Department

with a copy to:

Emmet, Marvin & Martin, LLP

120 Broadway

New York, New York 10271

Attention: John P. Uehlinger, Esq.

If given to Tenant, shall be addressed as follows:

Laura Vosburgh Marshall

Senior Director, Facilities & Real Estate

Epsilon

601 Edgewater Drive

Mailstop 5/M06

Wakefield, MA 01880

Alliance Data Systems, Inc.

General Counsel 17655

Waterview Parkway Dallas,

TX 75252

If given to Landlord, shall be addressed as follows:

11 West 19th Street Associates LLC

c/o Block Buildings LLC

499 Seventh Avenue, 21st Floor

New York, New York 10018

 

-7-



--------------------------------------------------------------------------------

19. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.

(balance of page left intentionally blank)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Tenant, Landlord and Administrative Agent have caused this
Agreement to be executed as of the day and year first above written.

 

TENANT: EPSILON DATA MANAGEMENT LLC BY:  

Leigh Ann K. Epperson

Title:   Assistant Secretary ADMINISTRATIVE AGENT:

THE BANK OF NEW YORK,

as Administrative Agent

By:  

Anthony J. Verzi

Title:   Vice President LANDLORD: 11 West 19th Street Associates LLC By:   Block
Buildings LLC, Manager Name:   Thomas Block Title:   President

 

-9-



--------------------------------------------------------------------------------

STATE OF TEXAS

COUNTY OF COLLIN

On the 22 day of March in the year 2007 before me, the undersigned, a notary
public in and for said State, personally appeared Leigh Ann K. Epperson
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that s/he executed the same in her/his capacity, and that by
her/his signature on the instrument, the individual, or the persons upon behalf
of which the individual acted, executed the instrument.

Notary Public: Kelli W. Hunt



--------------------------------------------------------------------------------

STATE OF NEW YORK   )   ) ss.: COUNTY OF NEW YORK   )

On the 27th day of March in the year 2007 before me, the undersigned, a notary
public in and for said State, personally appeared Thomas Block personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that
s/he executed the same in her/his capacity, and that by her/his signature on the
instrument, the individual, or the persons upon behalf of which the individual
acted, executed the instrument.

[NOTARY STAMPS APPEARS HERE]



--------------------------------------------------------------------------------

STATE OF NEW YORK   )   ) ss.: COUNTY OF NEW YORK   )

On the 28th day of March in the year 2007 before me, the undersigned, a notary
public in and for said State, personally appeared ANTHONY J. VERZI personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that s/he executed the same in her/his capacity, and that by her/his
signature on the instrument, the individual, or the persons upon behalf of which
the individual acted, executed the instrument.

 

LOGO [g41827sig_001.jpg]

Notary Public [NOTARY STAMPS APPEARS HERE]



--------------------------------------------------------------------------------

EXHIBIT A

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County, City and State of New York, being bounded and
described as follows:

BEGINNING at a point in the southerly side of 20th Street distant 245 feet
westerly from the intersection of the southerly side of 20th Street and the
westerly side of Fifth Avenue; and

RUNNING THENCE southerly parallel with Fifth Avenue and part of the way through
a party wall 92 feet to the center line of the block;

THENCE easterly along said line 25 feet;

THENCE southerly parallel with Fifth Avenue and part of the way through another
party wall 92 feet to the northerly side of 19th Street;

THENCE westerly along the northerly side of 19th Street 125 feet;

THENCE northerly parallel with Fifth Avenue and pail of the way through another
party wall 184 feet to the southerly side of 20th Street; and

THENCE easterly along the southerly side of 20th Street 100 feet to the point of
BEGINNING.



--------------------------------------------------------------------------------

11 West 19th Associates LLC AS LANDLORD

Epsilon Data Management LLC AS TENANT

FOR SPACE KNOWN AS THE ENTIRE 9th AND ENTIRE 1Oth FLOORS IN THE BUILDING 11 WEST
19th STREET NEW YORK, NY

The Tenant agrees to purchase electric from 11 West 19th Associates LLC.
(hereinafter referred to as the “Meter Company”) supplying electric current to
the building, all electric current consumed, used or to be used in the demised
premises, and all replacement bulbs and lamps required, during the term and to
pay for the installation thereof. The amount to be paid by Tenant for electric
current consumed shall be determined by the meter or meters in the premises, or
to be installed and billed according to each meter. Bills for current consumed
shall be rendered by the Meter Company to Tenant at such times as the Meter
Company may elect and shall be accompanied by bills from the Meter Company
containing a computation of the electric charges. The Meter Company may request
that Tenant make estimated equal monthly payments each month which shall be
payable in the same manner as base rent, subject to adjustment at least
annually, which adjusted sum shall be payable thirty (30) days after rendition
of a bill therefor. Tenant agrees to pay for all electric current consumed, at a
rate specified as the Tenant’s base rate as of the date of this lease which
shall be 108% of the actual costs thereof paid from time to time by the Meter
Company (excluding taxes and surcharges) plus applicable taxes on the actual
costs. If, in the reasonable opinion of the Meter Company, Tenant’s installation
overloads any riser or risers, and/or switch or switches, and/or meter or meters
in the building of which the demised premises are a part, Tenant will at
Tenant’s own expense, provide, install and maintain any riser or risers, and/or
any or all switch and/or switches or meter or meters that may be necessary, but
no riser or risers, and/or switch or switches or meter and/or meters will be
installed without the written permission of the Meter Company but Section 42.B
of the Lease shall control in the case of any inconsistency herewith. All meters
to be installed will be purchased from the Meter Company and all risers,
switches and meters so installed shall be, become and remain the property of the
building but the building may, at its option, demand of Tenant and Tenant shall,
upon such demand remove all such meters, switches or related equipment at
Tenant’s own cost and expense.

In the event the sale of the electric current in the building containing the
demised premises is hereafter prohibited and/or regulated by any law hereinafter
enacted, or by any order or ruling of the Public Service Commission of the State
of New York, or by any judicial decision of any appropriate court, then the
Meter Company, by reason of such prohibition, and/or regulation and/or for any
other reason whatsoever, may, at is option and in its sole and absolute
discretion, elect to terminate the practice of submetering in the building
containing the demised premises; and upon such election, Tenant will, upon
notice from the Meter Company, apply within twenty (20) days thereafter to the
appropriate Public Service Corporation servicing the building containing the
demised premises for electric service, and comply will all the rules and
regulations of such Public Service Corporation, and all costs associated with
and pertaining thereto, and the Meter Company shall be relieved of any further
obligation to furnish electric current to the Tenant pursuant to this rider as
of the date of supply thereof by the Public Service Corporation but shall allow
Tenant to use any wiring in place and shall allow Tenant adequate shaft and
other space to install any additional wiring and equipment so required and
(Tenant shall



--------------------------------------------------------------------------------

be relieved from paying any amounts to the Meter Company except as hereinafter
provided. The Meter Company may, however, if it so elects, furnish unmetered
current to Tenant, and Tenant shall pay to the Meter Company on the first day of
the month next following such furnishing of unmetered current to be pro rated to
the first of the month and monthly thereafter during the term of this lease, so
long as unmetered electric current is furnished to the Tenant, a sum equal to
one-twelfth of the invoices billed to Tenant for all electric consumed in the
demised premises for the twelve month period directly preceding the month in
which the furnishing of unmetered current to the Tenant is commenced by the
Meter Company and/or as estimated at any time by the Meter Company as
hereinabove and below provided. Tenant will not install or use any electrically
operated equipment, machinery or appliances that were not in the demised
premises during the twelve-month period immediately preceding the Meter Company
supplying unmetered electric current to the demised premises, as aforesaid, if
causing a material increase in consumption nor shall Tenant make any change in
the wiring of the demised premises without the prior written consent of the
Meter Company first obtained, which consent shall not be unreasonably withheld
or delayed. If Tenant reduces is electrical consumption, corresponding reduction
shall be made in Tenant’s payment. If after the date the Meter Company commences
supplying unmetered current to Tenant, any additional electrically operated
equipment is installed in the premises or the hours of usage of the electric
installation are increased in the demised premises, then the monthly payment to
the Meter Company shall be increased equal to the value of the additional
electric current consumed by such newly installed electrically operated
equipment and/or increased hours of usage of the electric installation, such
increased value to be determined consistent with the 108% formula set forth
above. If after the date the Meter Company commences supplying unmetered
electric current to Tenant there is any increase or decrease in the utility
bill, charge or cost is imposed upon the building at any time from any source,
such increase or increases shall be charged to and paid by Tenant to the Meter
Company consistent with the 108% formula set forth above. At no time shall the
utility rate, or any component . charge or cost thereof, billed by the Meter
Company to the Tenant be less than that charged or billed to the Meter Company.

Rigid conduit only will be allowed by the OWNER for exposed work.

PLEASE INITIAL LANDLORD

PLEASE INITIAL TENANT

 

23



--------------------------------------------------------------------------------

EXHIBIT

LOGO [g41827logo_001.jpg]

VDA LLC • Seven Penn Plaza. Suite 535 • New York; NY 10001-0020

 

February 6, 2007

           memorandum

 

to:    Grant Greenspan-    Kaufman Organization    from:    Robert Cuzzi      
subject:    11 West 19th Street -    Modernization of 20* Street Elevators   
copy:    Peter Nichols -    Kaufman Organization       JohnFrondi -    VDA   

Following is a summary of modernization work to be performed on the two
(2) automatic passenger elevators located on the 20th Street side of the
building.

Overview Summary - Modernization of Passenger Elevators PE 5 & PE 6 (20^ Street
Cars)

VDA LLC recommends modernization of Passenger Elevators PE 5 & PE 6, located on
the 20th Street side of 11 West 19th Street, in order to renew these systems for
a long-term, efficient operating life cycle of 15 to 20 years.

In order to accomplish a successful modernization project, VDA will prepare a
complete set of technical bid specifications, detailing the work to be
performed, and assist client in pre-qualifying elevator contractors who are
fully capable of completing this work ina quality, timely and efficient manner.
Once ,the project is completed, we recommend that the elevators be maintained by
the selected modernization contractor under a full-service preventive
maintenance agreement, to insure continued proper operation and reliability of
these systems.

The following main components will be addressed as part of this modernization
project:

 

  •  

Upgrade/ replacement of existing controller system

 

  •  

Installation of new variable frequency AC drive system

 

  •  

Installation of new AC Drive Motor

 

  •  

Installation of solid-state leveling / landing device

 

  •  

Complete Overhaul or Replacement of Main Machine Assembly (further evaluation is
necessary)

 

  •  

Modernization of Door Operator Assembly and related door equipment

 

  •  

Replacement / upgrade of fixtures for code compliance

 

  •  

Optional aesthetic upgrades of cab interior (possible replacement / upgrade of
cab dependant upon machine options)

 

  •  

Installation of new hoistway traveling cables, wiring, hardware and related
items

VDA will provide a final outline specification upon performance of re-survey for
modernization.

Headquarters: Livingston, NJ

Offices: Atlanta. GA • Baltimore. MD “ Boston, MA • Chicago, II. • Minneapolis,
MN

New York, NY • Nonvalk, CT • Philadelphia, PA • Pittsburgh. PA • Washington, DC